Digitally signed by
                                                                                Reporter of Decisions
                               Illinois Official Reports                        Reason: I attest to the
                                                                                accuracy and
                                                                                integrity of this
                                                                                document
                                       Appellate Court                          Date: 2017.05.18
                                                                                09:53:52 -05'00'




                 Jacobs v. Yellow Cab Affiliation, Inc., 2017 IL App (1st) 151107



Appellate Court           MARC M. JACOBS, and DEBORAH JACOBS, Plaintiffs-Appellees,
Caption                   v. YELLOW CAB AFFILIATION, INC., and CORNELIUS C.
                          EZEAGU, Defendants-Appellants.



District & No.            First District, Fourth Division
                          Docket No. 1-15-1107


Filed                     March 16, 2017


Decision Under            Appeal from the Circuit Court of Cook County, No. 15-L-04995; the
Review                    Hon. Daniel J. Lynch, Judge, presiding.



Judgment                  Affirmed.


Counsel on                Steven R. Bonanno, Carlton D. Fisher, and Anne C. Couyoumjian, of
Appeal                    Hinshaw & Culbertson LLP, and Richard C. Godfrey, R. Christopher
                          Heck, and Catherine L. Fitzpatrick, of Kirkland & Ellis LLP, both of
                          Chicago, for appellant Yellow Cab Affiliation, Inc.

                          Kevin Q. Butler, Cornelius E. McKnight, Stanley A. Kitzinger,
                          Nathan P. Karlsgodt, Joanne M. Krol, and Bryan T. Butcher, of
                          McKnight Kitzinger & Pravdic LLC, of Chicago, for other appellant.

                          Robert A. Clifford, of Clifford Law Office, and Timothy S. Tomasik
                          and Patrick Giese, of Tomasik Kotin Kasserman LLC, both of
                          Chicago, for appellees.
                               Webster Chamberlain & Bean LLP, of Washington D.C. (Arthur L.
                               Herold, of counsel), for amicus curiae Taxicab, Limousine &
                               Paratransit Association.



     Panel                     JUSTICE McBRIDE delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Ellis concurred in the judgment and opinion.
                               Justice Cobbs dissented, with opinion.


                                                OPINION

¶1         Yellow Cab Affiliation, Inc. (YCA), was sued as the apparent principal of Chicago taxicab
       driver Cornelius C. Ezeagu, whose alleged negligence while exiting a highway caused a high
       speed crash and severe traumatic brain injuries to his passenger, attorney Marc M. Jacobs.
       YCA and Ezeagu now appeal from a $21.98 million jury verdict and judgment in favor of
       Jacobs and a $3.96 million award to his wife, Deborah Jacobs. YCA contends the trial court
       erred by (1) letting the Jacobses proceed on claims of apparent agency; (2) excluding evidence
       that the cab’s appearance, which was the basis for the apparent agency allegations, was
       involuntary and mandated by Chicago ordinance; (3) giving a jury instruction relevant only to
       medical negligence claims; and (4 and 5) allowing evidence and a jury instruction as to the
       passenger’s purported habit of taking YCA vehicles so that he could show, despite having no
       memory of the evening, that he had deliberately chosen the YCA vehicle. Ezeagu, who
       contends the accident was caused by his passenger’s sudden urging to exit the highway when it
       was too late to safely do so, argues it was error to (1) allow an accident reconstruction expert to
       speculate about the cab’s highway speed despite eyewitness testimony, (2) allow the passenger
       to put on testimony that he was a man of “careful habits,” (3) give a confusing jury instruction
       about the passenger’s habit of taking YCA cabs, (4) refuse a special interrogatory on sole
       proximate cause, and (5) reject a motion for remittitur of the wife’s award for loss of
       consortium. We allowed Taxicab, Limousine & Paratransit Association (TLPA) to file an
       amicus curiae brief. For the following reasons, we affirm.
¶2         On August 31, 2005, at approximately 8 p.m., Ezeagu was parked in a cabstand in
       Chicago’s River North neighborhood, across the street from the Joe’s Seafood restaurant
       where Jacobs was having dinner with one of his long-term clients. As the client, Jean Zielinski,
       was departing in her own vehicle, Jacobs crossed the street, got into the back of Ezeagu’s taxi,
       and asked to be taken home to Hinsdale, Illinois, which is a community southwest of Chicago.
¶3         Later, at about 8:45 p.m., Ezeagu lost control of the minivan on the cloverleaf exit ramp
       leading from northbound Interstate 294 (I-294) to Hinsdale. The posted highway speed limit
       was 55 miles per hour, and the cloverleaf’s posted limit was 25 miles per hour. Opposing
       experts in accident reconstruction differed only somewhat in their opinions of the vehicle’s
       actual speeds. The Jacobses’ expert, Michael E. O’Hern, determined the cab was moving 60 to
       70 miles per hour on the highway and had decelerated only to 58 miles per hour when it left the
       banked edge of the cloverleaf. YCA and Ezeagu’s expert, Roger W. Barrette, calculated a


                                                    -2-
     range of 55 to 60 on the highway, thus, leaving open the possibility that Ezeagu was not
     speeding on I-294, but was nonetheless moving at 53 or 54 miles per hour when he lost control
     on the cloverleaf. After slipping beyond the curved ramp, the speeding taxi went airborne for
     32 feet, struck the ground and continued forward over a grassy drainage area, and then crashed
     into a concrete retention wall at either 43 or 46 miles per hour according to the Jacobses’ expert
     or 47 miles per hour according to the defense expert. Ezeagu stepped out from the vehicle, fell
     down, and was initially unable to stand. Other motorists came to assist and called for
     emergency responders, and then the driver was able to call his brother, Matthew C. Ezeagu,
     who was the owner of the minivan and its Chicago cab license.
¶4       Because Matthew’s corporation, Zegus, Inc. (Zegus), paid weekly fees to affiliate the cab
     with YCA, it was painted in YCA’s all-over, bright yellow color scheme and bore the YCA
     logo. YCA did not own vehicles or Chicago cab licenses or employ drivers. Instead, pursuant
     to local ordinance, YCA was an “Affiliation” that provided its membership of cab license
     owners “with a Chicago business address, telephone number registered to the affiliation, color
     scheme where applicable, a trade name or emblem where applicable, a two-way radio dispatch
     system, insurance and the designation of an authorized registered agent.” Chicago Municipal
     Code § 9-112-010(a) (amended Nov. 15, 2000) (section setting out “Definitions”). The
     ordinance further provided that “All taxicab vehicles belonging to a single affiliation must
     display that affiliation’s color scheme and logo.” Chicago Municipal Code § 9-112-360(a)
     (added Jan. 18, 2012) (section regarding “Taxicab vehicle color schemes”).
¶5       Emergency medical responders found Jacobs on the floor of the minivan, behind its front
     seats. He was unresponsive, his breathing was slow and labored, and his jaw was too tightly
     clenched for intubation, which were indications that he had suffered serious head trauma and
     was in need of critical injury care. In the ambulance, Jacobs scored only 5, and then only 3, on
     the Glasgow Coma Score, with 3 being the lowest possible score for a living person. Jacobs
     subsequently filed this negligence suit and went to trial on a third amended complaint, which
     included one count against Ezeagu, one count against YCA, and his wife’s two counts of loss
     of consortium.
¶6       It is undisputed Jacobs had no memory of a five-week period that began about a week
     before the accident. Since he could not testify about what occurred on that evening in late
     August but needed to prove that he had deliberately chosen the YCA vehicle, Jacobs intended
     to put on evidence of his past behavior and argue in part that he continued his practice. The trial
     court denied YCA’s motion in limine No. 12 to bar the Jacobses from presenting habit
     evidence. The court also denied Ezeagu’s motion in limine to bar the Jacobses’ accident
     reconstruction expert from testifying about the highway speed of the cab, despite Ezeagu’s
     argument that the expert’s opinion was unnecessary when there were eyewitness accounts. In
     addition, the trial court granted the Jacobses’ motion in limine No. 23 to bar evidence of
     Chicago’s taxicab regulations affecting the cab’s appearance and of the contractual
     relationship between YCA and the cab’s owner, Zegus, on grounds that whether there was an
     actual agency was not relevant to claims alleging the appearance of agency.
¶7       The jury trial lasted just over two weeks in March 2015 and included evidence about the
     night of the accident as well as Jacobs’s subsequent medical care, his inability to continue
     practicing law, and difficulties in his relationship with his wife. The following summary
     excludes details of his medical treatment and employment and focuses on the evidence
     relevant to the appellate arguments.

                                                  -3-
¶8         Zielinski testified that prior to the accident in 2005, she became Jacobs’s client in 1996
       when she was a vice president and manager in a commercial real estate group of Wells Fargo
       Bank and had retained Jacobs to write loan documents for the 20 to 30 large commercial loans
       which she was closing every year. Jacobs’s office was across from hers on Franklin Street in
       Chicago, and at least 40 to 50 times a year, they met at the cabstand on his side of the street to
       travel together to lunch or dinner meetings or to her clients’ offices. Jacobs would always
       select a Yellow Cab and would have them step out of the queue if necessary to wait for a
       Yellow Cab. Because Jacobs was paying their cab fare, Zielinski never questioned his
       insistence on Yellow Cabs and “just figured, you know, everyone has their quirks” and that
       “[Jacobs] was a Yellow taxi man like [Zielinski] flew United for business all the time.” She
       never saw Jacobs take a taxi other than a Yellow, except for once when they were in San
       Francisco. On the night of the accident, Jacobs waited with her outside the restaurant until the
       valet returned with her car, she offered to take Jacobs to the train station, as she sometimes did,
       but he declined, saying to her, “I’m going to go grab the Yellow cab,” since there was one
       waiting across the street.
¶9         Ezeagu, who was born in 1972, testified that he became a licensed chauffeur about four
       months before the accident. To qualify for the Chicago license, he took a course in 2005
       conducted by the municipality at Harold Washington College, addressing road safety and other
       topics, and then passed an exam. He had also taken a two-hour course at YCA’s headquarters
       on how to use the Gandalf system, and afterward YCA assigned him a personal number which
       he could enter into the Gandalf if he “need[ed] a fare.” He subsequently leased Chicago cab
       No. 160 from his brother’s corporation. Ezeagu had been parked in the cabstand for about 5 to
       10 minutes and become the first cab in line by the time Jacobs walked across the street from the
       restaurant. After Jacobs asked to be taken to Hinsdale and Ezeagu said he did not know the
       way, Jacobs responded that he would provide directions as they went. Complying with his
       passenger’s instructions, Ezeagu then drove to Lakeshore Drive, merged onto Interstate 55,
       and proceeded onto northbound I-294. Ezeagu then asked where they would be exiting and
       Jacobs responded, “[K]eep going, I will direct you.” Jacobs, however, was “with his phone”
       until moments before the crash when he screamed “Get off here,” meaning that Ezeagu should
       take the exit. At the time, Ezeagu was driving “in the second lane to the right,” so he “quickly
       tried to get into the right lane to *** enter the ramp.” However, he lost control of the minivan
       as he entered the cloverleaf exit ramp, at “maybe like 50 [mph].”
¶ 10       Ezeagu’s account differed to some extent from that of eyewitness Ruben Arce, who
       testified that at about 8:45 p.m., he was riding in the passenger seat of a commercial box truck
       heading north in very light traffic on I-294. Arce’s box truck was in the far right lane of the four
       northbound lanes, moving at about 55 to 60 miles an hour, which was slightly slower than the
       car traffic. Arce noticed the yellow taxi because, without signaling, it “just swerved to the
       right” and “cut in front” of Arce’s truck, moving all the way from the far left lane to the far
       right lane, off the highway, and into a ditch. This occurred about a quarter of a mile before the
       Ogden exit and “it didn’t seem like [the taxi driver] was making an exit.” Arce’s truck was
       “doing at that time between 57, 58—between 55, 60” and the taxi “was going faster than
       [that].” Arce did not see any brake lights, and it appeared that the driver actually sped up in the
       ditch because the taxi flew up before landing on the ramp and continuing forward across the
       grassy area until it hit the wall.



                                                    -4-
¶ 11       The plaintiffs’ certified crash reconstruction expert was Tinley Park police officer O’Hern,
       who supervises the police department’s accident reconstruction team and has reconstructed
       more than 1000 accidents, most of them involving serious injuries or fatalities. O’Hern
       reviewed the Illinois police reports, reconstruction report, and photographs; read depositions;
       inspected and took measurements of the 2003 minivan and an undamaged exemplar; and,
       surveyed the actual crash site, which he was able to pinpoint based on the police photos and
       gouges that the cab made when it struck the concrete wall. This information enabled him to
       create a diagram of the scene and use crash data created by the National Highway Traffic
       Association, which led O’Hern to conclude that the speed of the taxicab was between 43 and
       46 miles per hour when it hit the concrete wall. Then, working backwards through the event, he
       determined the cab’s speed when it failed to navigate the curved exit ramp and vaulted into the
       air for approximately 32 feet. Depending on how much the driver had braked, the cab must
       have been traveling 57 to 71 miles per hour on the highway, but most likely 60 to 70 miles per
       hour, before it veered off the exit ramp. Therefore, the cab had been moving faster than the
       posted highway speed limit of 55 miles per hour and faster than the exit ramp posted speed of
       25 miles per hour. If Ezeagu had been traveling at 55 miles per hour as he stated in a
       deposition, and had fully braked, then the cab would have travelled less than 252 feet, instead
       of striking the concrete barrier which was 336 feet from the roadway. When asked whether he
       had used and believed the eyewitness Arce’s testimony, O’Hern answered affirmatively:
                     “They said they were traveling about the same speed as traffic. Well, [I-294] when
                it’s light traffic or medium traffic as they said, it doesn’t travel 55 to 60. It travels
                around 70.
                     So in terms of they’re traveling with traffic, but they’re only going 55 to 60, they
                also said that the taxicab accelerated to get in front of them, which would put the
                taxicab going faster than 60. Their testimony is consistent with my findings.”
¶ 12       O’Hern was also asked about testimony indicating the cab and the eyewitness were
       traveling with the flow of traffic. O’Hern said that as a police officer for almost 26 years, he
       knew that the flow of traffic is “usually 10 miles an hour or more over the speed limit on a
       highway, and it’s usually a lot more[,] being realistic here” and also that a traffic study for the
       tollway system had shown that the average speed was 70 miles an hour.
¶ 13       The defendants’ certified crash reconstruction expert, Lake Villa police department officer
       Barrette, indicated he had 30 years experience in law enforcement, extensive training in
       mechanical engineering and accident reconstruction, and was part of Lake County’s major
       crash assistance team, which is a 40-member team of accident investigators, any one of whom
       may be called to near-fatal and fatal accidents in Lake County, Illinois, to investigate and
       recreate the crashes. Together, Barrette, O’Hern, and several lawyers visited the crushed
       vehicle and the crash site to record their observations and measurements. The two experts used
       essentially the same information and processes as they worked backward through the event to
       form their opinions. Although O’Hern determined Ezeagu’s collision speed with the wall was
       43 miles per hour, Barrette determined it was 47 miles per hour, because the cab not only
       struck the concrete, but also had sufficient residual energy to then shift 10 feet to the left.
       Barrette and O’Hern also made different assumptions about how strongly the driver depressed
       the brakes as the cab slid over the grass. O’Hern believed Ezeagu braked somewhat, but
       Barrette concluded there was no evidence of braking. This was one of the reasons O’Hern
       calculated slightly higher speeds than Barrette did for the cab as it left the cloverleaf and when

                                                    -5-
       it was on the exit ramp of the highway. Barrette also said eyewitness Arce testified that the cab
       was moving 55 to 60 miles an hour on the exit ramp.
¶ 14       The vehicle owner (Matthew Ezeagu) testified that as an affiliate of YCA, he had to paint
       his white Chrysler Town & Country minivan a certain color and then have the vehicle
       approved by YCA. He chose to have the paint applied by a body shop in the Rogers Park
       neighborhood and then took the minivan to YCA for its approval. He was then able to purchase
       a YCA logo from YCA and have it affixed to the cab’s door, purchase a YCA radio, and make
       use of YCA’s credit card system. He chose to affiliate with YCA because it was “one of the
       more popular affiliations,” and the YCA logo denoted quality and good customer service. He
       paid weekly fees to YCA, and if he did not make the payments, their relationship would “be
       cancelled.” Inside the cab, visible to the passenger was a license card or “hard card” that
       informed the passenger how to contact the city’s consumer services office with any complaints
       and stated Zegus was the owner of the cab and cab medallion No. 160.
¶ 15       Jacobs testified that his habit of taking Yellow Cabs started in the late 1980s when his work
       required him to use a lot of cabs. Chicago cabs seemed to be either Checker or Yellow, and he
       had a bad experience with a Checker driver. Jacobs recalled:
                    “I was in a Checker cab with a driver who was very reckless. I kind of feared for my
               life. He was making unusual moves and cutting off other cars. It was a terrible
               experience.
                    I am a very risk adverse person. So I thereafter just went for Yellow cabs. And they
               were everywhere. It didn’t matter if I wanted to stick with taking Yellow cabs all the
               time because you could always get one. They were everywhere.
                    So even after the nice bloated style sedans got shrunk down to normal sedans, I still
               had good experiences with Yellow. They were cleaner. They were well maintained.
               The drivers were responsible. They were my cab company.”
¶ 16       During this time period, Jacobs thought that the drivers were employees of Yellow Cab. He
       also testified that his loyalty to “the brand of Yellow Cab” was reinforced when he observed a
       lot of other taxis during his walks from the Metra station and noticed that the back seats of
       those vehicles were dirty and the cabbies were “driving a little dangerously.” When asked
       whether he had chosen Ezeagu or Yellow Cab on the night of the accident, Jacobs responded,
       “Since Yellow Cab was my cab company, then I can say without a doubt I was relying on
       Yellow Cab as I had hundreds of times before.”
¶ 17       Jacobs’s cell phone records did not support Ezeagu’s account of the accident. In 2005,
       Jacobs’s employer did not provide a cell phone, but he had a personal “flip” (hinged or
       clamshell) style cell phone which he used infrequently. His phone records indicated that on the
       morning of the accident, Jacobs made two calls around 8 a.m. and that in the evening he made
       four calls. At 7:37 p.m., Jacobs dialed his voicemail account for two minutes, called home at
       8:14 p.m. for five minutes, called a friend’s number at 8:19 p.m. for two minutes, and then
       called voicemail again for one minute beginning at 8:25 p.m. Depending on traffic, it would
       have taken 35 to 45 minutes to drive from Grand Avenue and Lake Shore Drive to I-294 and
       Ogden Avenue.
¶ 18       Jacobs also testified that when he worked late at the office, he would take a Flash Cab
       home because he could pay for the cab fare and tip with a voucher which his law firm would
       then bill back to a particular client.


                                                   -6-
¶ 19        Robert William Ellis was the manager for customer services at YCA. Ellis died before the
       trial, but portions of his discovery deposition were read into the record. Ellis explained that
       YCA contractually authorized and required its affiliated taxicab medallion holders to use the
       YCA color scheme and logo on the exterior of their cabs. The yellow paint and logos would be
       affixed by a “qualified shop” rather than by YCA. YCA also provided its affiliates with “free”
       car washes at its own facility and with Gandalf radio calls, which were fare requests that a
       driver could choose to accept or not accept. Each affiliated cab owner paid YCA weekly for the
       relationship. Ezeagu leased cab No. 160 from his brother’s corporation and had no direct
       relationship with YCA. Inside the cab, in plain view of the passenger, were Ezeagu’s
       chauffer’s license and the “hard card” identifying the brother’s corporation, Zegus, as the
       owner of cab No. 160.
¶ 20        John Moberg, the president of Wolley Cab, Inc., doing business as Checker Taxi
       Affiliation, had been in the taxicab industry for well over 30 years, beginning as a driver for
       Checker Taxi Company in 1978 and then in various management positions with Checker Taxi
       Company and Checker Taxi Association. Moberg said he was familiar with the appearance of
       Chicago cabs when the accident occurred in 2005 and when he testified during the 2015 trial.
       He was shown 20 recent photographs of 10 different Chicago cabs, including Blue Ribbon
       Taxi Association, Inc., Checker Taxi Affiliation, Inc., Choice Taxi Association, Inc., City
       Service Taxi Association, Dispatch Taxi Affiliation, 5 Star Taxi Association, Koam Taxi
       Association, Inc., Service Taxi Association, Inc., Sun Taxi Association, Inc., and Top Cab
       Association. The photos showed a full view of each vehicle and then a closer view of the
       vehicle’s “insignia,” logo, or emblem on the right rear door. Moberg confirmed that, in most
       instances, the logos or emblems used in 2015 had been identical in 2005. Moberg also
       indicated that as soon as a passenger “sits in the back [seat] of the cab,” “the hard card that is
       assigned to every particular car, which describes the owner of that taxi” would be “visible” to
       the passenger.
¶ 21        Prior to closing arguments, YCA unsuccessfully moved for a directed verdict on grounds
       that the plaintiffs failed to prove two of the three elements of an apparent agency claim,
       including that YCA had affirmatively held out the driver as its agent on the night of the
       accident and that Jacobs relied on that appearance when he chose the cab, as opposed to merely
       getting into the closest, most convenient cab.
¶ 22        In closing arguments, the plaintiffs’ attorneys argued that in 2005, YCA-affiliated cabs
       were marked with the same “iconic emblem” that had been painted on Yellow Cab Company's
       vehicles when Jacobs first moved to Chicago in the 1980s and started preferring that brand of
       taxicab. Counsel argued that YCA held out “history” and that Jacobs was loyal to the “brand”
       when he “selected those cabs for over 15 years.”
¶ 23        After deliberations, the jury returned its verdict in the plaintiffs’ favor, in the total amount
       of $29.5 million which was reduced by 12% for the passenger’s contributory negligence. The
       jury also answered three special interrogatories in the plaintiffs’ favor: (1) “Did Yellow Cab
       Affiliation, Inc., hold itself out as a provider of taxicab services?” (2) “Did Marc Jacobs know,
       or should he have known, that Cornelius Ezeagu was not an employee of Yellow Cab
       Affiliation, Inc.?” and (3) “Did Marc Jacobs rely on Yellow Cab Affiliation, Inc., to provide
       him taxicab services?”




                                                     -7-
¶ 24        YCA filed a posttrial motion seeking judgment or a new trial. The motion reiterated YCA’s
       prior arguments and the trial court denied the motion. YCA immediately filed a Chapter 11
       bankruptcy petition, and then, with the bankruptcy court’s authorization, this appeal.
¶ 25        YCA’s main contention is that it did not “hold out” Ezeagu as its agent and that allowing
       the Jacobses to maintain and recover on a tort claim against YCA on the basis of the
       appearance of the cab was error, because the interior and exterior appearance of the vehicle
       was dictated by the comprehensive taxicab regulations found in chapter 9-112 of the Municipal
       Code of Chicago (Code). Chicago Municipal Code § 9-112-010 et seq. (amended Nov. 15,
       2000). YCA asserted this argument in various motions throughout the proceedings and
       contends the trial court’s rulings eliminated the first prong of an apparent authority claim and
       also negated Daniels v. Corrigan, a First District decision indicating that YCA’s compliance
       with the Code did not create an actual agency relationship with a cab driver. Daniels v.
       Corrigan, 382 Ill. App. 3d 66, 77-80, 886 N.E.2d 1193, 1207-08 (2008). YCA contends the
       judgment is particularly unfair when, under the ordinance then in effect, YCA would have
       been fined had it painted on the cab’s exterior the words “independently owned and operated
       by” and the medallion owner’s name. YCA contends there was no way for it to have modified
       its conduct or otherwise minimized its exposure to liability for the actions of a cab driver with
       whom it had no relationship and could not control. YCA further argues that because the
       Code-mandated “hard card” of the medallion owner’s license was prominently displayed
       inside the vehicle stating “Zegus, Inc.” instead of stating “Yellow Cab Affiliation, Inc.,”
       Jacobs could not have reasonably relied on the driver being YCA’s agent. See York v.
       Rush-Presbyterian-St. Luke’s Medical Center, 222 Ill. 2d 147, 202, 854 N.E.2d 635, 665-66
       (2006) (“if a patient is placed on notice of the independent [contractor] status of the medical
       professionals [at the hospital], it would be unreasonable for a patient to assume that these
       individuals are employed by the hospital” and the patient cannot argue “there was an
       appearance of agency between the independent contractor and the hospital”).
¶ 26        YCA contends the Jacobses’ suit should never have gone to trial and would not have if the
       court had properly granted YCA’s motion for summary judgment in 2009 as to the Jacobses’
       first amended complaint or YCA’s motion for summary judgment in 2013 as to the Jacobses’
       second amended complaint. Circuit Court Judge Thomas Quinn presided over the first motion
       for summary judgment and Circuit Court Judge James N. O’Hara presided over the second
       motion for summary judgment. The trial and posttrial proceedings were conducted by Circuit
       Court Judge Daniel J. Lynch. YCA contends it was error when Judge Lynch granted the
       Jacobses’ motion in limine No. 23 in 2015, prohibiting all evidence at trial of the Code’s
       extensive regulation of taxicabs and the contractual relationship between YCA and the cab’s
       owner and that this ruling prevented the jury from understanding that the cab’s appearance was
       mandated by the Code and not YCA. YCA unsuccessfully repeated this argument in its motion
       for a directed verdict and its posttrial motion for judgment notwithstanding the verdict, or in
       the alternative, a new trial.
¶ 27        Amicus curiae TLPA is national organization that represents owners and managers of
       taxicab, limousine, sedan, airport shuttle, paratransit, and nonemergency medical fleets. TLPA
       suggests the verdict cannot stand because of its “ominous” potential impact: it exposes every
       Chicago taxi affiliation to apparent agency liability and, if YCA follows through on its
       bankruptcy filing, then YCA affiliates might have to switch to some other organization and
       bear the expense of repainting their vehicles and the inconvenience of switching out their

                                                   -8-
       meters, dispatch radios, and credit card processing equipment. TLPA also suggests it was error
       to bar evidence of the Code overlaying the relationship between cab affiliations and drivers,
       and that it could not be coincidental that within weeks of YCA’s bankruptcy filing, Chicago
       revised the Code to permit medallion owners to display on their vehicles “Owned By” or
       “Independently Owned By” followed by their full names. TLPA also calls our attention to
       Daniels, 382 Ill. App. 3d 66, 886 N.E.2d 1193, and similar precedent.
¶ 28        The Jacobses respond that the Code is silent on the design of the cabs, the logos used, and
       the branding that YCA deliberately engaged in when it duplicated the appearance of the classic
       Yellow Cab Company’s vehicle. The Jacobses contend YCA apparently wanted to capitalize
       on the cab company’s historic good will and reputation in Chicago, while minimizing into
       obscurity the fact that the historic fleet of cabs and employed drivers no longer exist and have
       been replaced by an affiliation relationship. The Jacobses contend that the perception that
       Yellow Cab was still a unified, monolithic brand was the result of YCA’s own calculated and
       volitional marketing decision to use the historic Yellow Cab Company’s color scheme and
       nearly the same logo, and consequently, YCA was “holding out” the driver as its agent. The
       Jacobses also contend the precedent YCA relies upon is not on point. Furthermore, the words
       “owner” or “operator” do not appear on the “hard card,” meaning that Jacobs was not put on
       notice of the owner or operator’s true identity. The Jacobses conclude there is no merit to
       YCA’s argument that it cannot be held liable under the theory of apparent agency.
¶ 29        YCA first argues the merits of its two motions for summary judgment, motion for a
       directed verdict, and posttrial motion, followed by the merits of granting the Jacobses’ motion
       in limine No. 23, and the proper way to instruct the jury.
¶ 30        The denial of a motion for summary judgment is usually not reviewable after the case has
       been tried, but YCA contends its two motions for summary judgment present the exception of
       an issue of law which was not presented to the jury. See Valentino v. Hilquist, 337 Ill. App. 3d
       461, 467, 785 N.E.2d 891, 897 (2003) (addressing defendants’ arguments that they were not
       liable for judgment where statutes immunized governments from tort liability and made
       workers’ compensation system the exclusive remedy); Battles v. La Salle National Bank, 240
       Ill. App. 3d 550, 558, 608 N.E.2d 438, 443 (1992). We find, however, that the merits of YCA’s
       argument for summary judgment as to the (first) amended complaint became moot in 2009
       when the Jacobses filed their second amended complaint and that the merits for YCA’s
       argument as to the second amended complaint became moot in 2015 when the Jacobses filed
       their third amended complaint. When an amendment does not refer to or adopt a prior pleading,
       the earlier pleading ceases to be a part of the record for most purposes, being in effect
       abandoned and withdrawn. Foxcroft Townhome Owners Ass’n v. Hoffman Rosner Corp., 96
       Ill. 2d 150, 154, 449 N.E.2d 125, 126 (1983). Furthermore, the arguments for summary
       judgment reappeared during the trial in opposition to the Jacobses’ motion in limine No. 23, in
       YCA’s motion for a directed verdict, and in YCA’s posttrial motion, and these three latter
       arguments are unquestionably reviewable.
¶ 31        The following legal principles are pertinent to those reviewable rulings. “Apparent
       authority in an agent is the authority which the principal knowingly permits the agent to
       assume, or the authority which the principal holds the agent out as possessing.” Gilbert v.
       Sycamore Municipal Hospital, 156 Ill. 2d 511, 523, 622 N.E.2d 788, 795 (1993); Restatement
       (Third) of Agency § 2.03 (2006). A principal’s manifestation of its agent’s authority is conduct
       that is observable by others that expresses meaning, and the relevant state of mind is that of the

                                                   -9-
       person who observes or otherwise learns of the manifestation. Restatement (Third) of Agency
       § 1.03 cmt. b (2006). Thus, when a purported principal has created the appearance that
       someone is his or her agent, and an innocent third party has reasonably relied on the apparent
       agency and been harmed as a result, the apparent principal should not be permitted to deny the
       agency. O’Banner v. McDonald’s Corp., 173 Ill. 2d 208, 213, 670 N.E.2d 632, 634 (1996).
       With respect to that third party, the concept of apparent authority will overcome any
       restrictions that the principal may have privately imposed on the agent. Restatement (Third) of
       Agency § 2.03 cmt. c (2006). In order to impose liability on the basis of apparent authority, an
       Illinois plaintiff need only show “(1) that the principal held the agent out as having authority or
       knowingly acquiesced in the agent’s exercise of authority; (2) based on the actions of the
       principal and agent, the third person reasonably concluded that an agency relationship existed;
       and (3) the third person relied on the agent’s apparent authority to his detriment.”
       Oliveira-Brooks v. Re/Max International, Inc., 372 Ill. App. 3d 127, 137, 865 N.E.2d 252, 260
       (2007) (citing Gilbert, 156 Ill. 2d at 525, 622 N.E.2d at 795).
¶ 32        “It is not the conduct or words of the apparent agent that creates an apparent agency, but
       rather, the words or conduct of the apparent principal.” (Emphasis omitted.) Tierney v.
       Community Memorial General Hospital, 268 Ill. App. 3d 1050, 1062, 645 N.E.2d 284, 293
       (1994). The manifestations by the apparent principal may be made directly to the third party or
       may be made to the community by signs or advertising. Restatement (Second) of Agency § 8
       cmt. b (1958). See, e.g., Gizzi v. Texaco, Inc., 437 F.2d 308 (3d Cir. 1971) (discussing the local
       display of insignia and slogan and the national advertising done by the Texaco chain of
       automobile service stations). Either the principal must intend to cause the third party to believe
       that the agent is authorized to act for the principal or the principal should realize that his or her
       conduct is likely to create such belief. Restatement (Second) of Agency § 27 cmt. a (1958). “A
       principal may not choose to *** clothe[ ] [someone] with the trappings of [agency] and then
       determine at a later time whether the consequences of their acts offer an advantage.”
       Restatement (Third) of Agency § 2.03 cmt. c (2006).
¶ 33        The concept of apparent agency is also described in section 267 of the Restatement
       (Second) of Agency as, “One who represents that another is his servant or other agent and
       thereby causes a third person justifiably to rely upon the care or skill of such apparent agent is
       subject to liability to the third person for harm caused by the lack of care or skill of the one
       appearing to be a servant or other agent as if he were such.” Restatement (Second) of Agency
       § 267 (1958). The first illustration in the Reporter’s Notes for section 267 uses facts similar to
       the facts of the current case to describe this principle: “P, a taxicab company, purporting to be
       the master of the drivers of the cabs, in fact enters into an arrangement with the drivers by
       which the drivers operate independently. A driver negligently injures T, a passenger, and also
       B, a person upon the street. P is not liable to B. If it is found that T relied upon P as one
       furnishing safe drivers, P is subject to liability to T in an action of tort.” Restatement (Second)
       of Agency § 267 cmt. a, illus. 1 (1958).
¶ 34        Evidence that is not relevant is not admissible. Clemons v. Mechanical Devices Co., 292
       Ill. App. 3d 242, 251, 684 N.E.2d 1344, 1350 (1997). “Relevant evidence” is evidence that has
       “any tendency to make the existence of any fact that is of consequence to the determination of
       the action more or less probable than it would be without the evidence.” (Internal quotation
       marks omitted.) DiCosola v. Bowman, 342 Ill. App. 3d 530, 535, 794 N.E.2d 875, 879 (2003).
       “One of the tests that a trial court may use when evaluating relevance is to ask how it would

                                                    - 10 -
       view this evidence if it were the trier of fact. Would the proposed evidence assist the trial court
       in resolving questions of fact? [Citation.] If not, then the evidence should be excluded.” First
       Midwest Trust Co. v. Rogers, 296 Ill. App. 3d 416, 430, 701 N.E.2d 1107, 1116 (1998).
       Furthermore, even relevant evidence may have drawbacks that require it to be excluded,
       including when “its probative value is substantially outweighed by the danger of unfair
       prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay,
       waste of time, or needless presentation of cumulative evidence.” Ill. R. Evid. 403 (eff. Jan. 1,
       2011); Demos v. Ferris-Shell Oil Co., 317 Ill. App. 3d 41, 53, 740 N.E.2d 9, 18 (2000) (“even
       if the evidence is arguably relevant it may still be excluded if it would confuse the issues or
       tend to mislead the jury”). Thus, parties are not permitted to bring in any and all evidence they
       might think will help their claim or defense.
¶ 35        The admission of evidence is within the sound discretion of the trial court, and we will not
       reverse the court’s ruling unless that discretion was clearly abused. Gill v. Foster, 157 Ill. 2d
       304, 312-13, 626 N.E.2d 190, 194 (1993). A trial court is also “vested with broad discretion to
       grant a motion in limine as part of its inherent power to admit or exclude evidence.” (Internal
       quotation marks omitted.) DiCosola, 342 Ill. App. 3d at 535, 794 N.E.2d at 879. In
       determining whether there has been an abuse of discretion, a reviewing court may not
       substitute its judgment or even determine whether the trial court exercised its discretion
       wisely. DiCosola, 342 Ill. App. 3d at 536, 794 N.E.2d at 879. An abuse of discretion has
       occurred when it can be said that no reasonable person would adopt the same view as the trial
       court. Schwartz v. Cortelloni, 177 Ill. 2d 166, 176, 685 N.E.2d 871, 876 (1997). The abuse of
       discretion standard is “ ‘the most deferential standard of review available with the exception of
       no review at all.’ ” People v. Coleman, 183 Ill. 2d 366, 387, 701 N.E.2d 1063, 1074 (1998)
       (quoting Martha S. Davis, A Basic Guide to Standards of Judicial Review, 33 S.D. L. Rev. 469,
       480 (1988)).
¶ 36        The record on appeal contains all of the deposition transcripts that were presented in
       opposition to the Jacobses’ motion in limine No. 23, and we briefly summarize that testimony.
       Ellis said his connection to the Yellow Cab entities began in 1971 when he was a
       commissioned driver operating Yellow Cab Company’s vehicles and being paid a percentage
       of the money he “booked” or made per shift. Between 1979 and 1987, Ellis leased a vehicle
       from Yellow Cab Company, and between 1987 and 1994 he was one of Yellow Cab
       Company’s cashiers. In 1994, Ellis switched over to managing city citations and insurance
       subrogation for Yellow Cab Company, 1 and in 2005, when Yellow Cab Company “faded
       away” as an entity and “became Yellow Cab Management,” Ellis’s management position
       moved over to the new YCA entity. Ellis was 1 of about 10 YCA managers reporting to a
       supervisor who reported to YCA’s president, Dan Deleo.
¶ 37        Ellis said YCA collected affiliation fees only and took no control or interest in whether an
       affiliated cab was actually used to transport fare paying customers. The medallion owner and
       the driver of a cab were responsible for vehicle repairs and towing and could have the work

           1
           According to Daniels v. Corrigan, 382 Ill. App. 3d 66, 68, 886 N.E.2d 1193, 1198 (2008), in 1997,
       Yellow Cab Company formed a network of corporations, and then sold its medallions to YellowOne
       and YellowTwo and its “name, colors, and dispatch rights” to Yellow Cab Management. YellowOne
       and YellowTwo’s medallions were then affixed to a fleet of cabs owned or leased by Yellow Cab
       Management.

                                                    - 11 -
       done by anyone they chose, and they also controlled the driver’s routes, work hours, and so
       forth, and were responsible for gas, tolls, tickets, and fines. The medallion owner did not share
       fares or tips with YCA and only had to pay weekly fees. Therefore, the owner could choose to
       have the vehicle sit unused or use it for personal purposes. Ellis was asked about Chicago’s cab
       ordinance and indicated that the municipality regulated the exterior and interior appearance of
       taxicabs and issues citations and fines for unauthorized marking or signage. A cab driver could
       not display advertising or decorate the interior of the vehicle, and the only authorized interior
       signage was a rate sign, a placard stating rights and duties, and a “hard card.” YCA does not
       employ drivers. YCA could not tell drivers to put “independent contractor” or “not an
       employee of Yellow Cab” on the exterior of their vehicles, because Chicago has the sole
       authority and discretion about what goes on the outside of cabs and does not allow any
       markings “except for the ones that they approve.” If a driver failed to post his chauffer’s
       license and the hard card, he could be “pulled over by the City of Chicago police,” cited, and
       possibly fined. This could also happen if the driver decided to add something unauthorized to
       the exterior of the cab, such as advertising, or to the interior of the cab, such as stuffed animals.
¶ 38       When speaking of the relationship between YCA, medallion owners, and drivers, Ellis
       explained that not just any medallion owner could affiliate with YCA and not just anyone
       could drive a cab affiliated with YCA. Ellis said a medallion owner who wanted to affiliate
       with YCA would “come to [YCA] and explain what it is he wants to do and if it’s acceptable,
       we [YCA] accept him” and that an individual cab driver would also have to be “acceptable.”
¶ 39       YCA did not own any medallions, they were owned by other corporations and individuals.
       Those other corporations included YC-1 which in 2000 owned 900 medallions and in 2005
       owned seven medallions. Another corporation was YC-2 which owned 2000 medallions in
       2000 and only seven in 2005. The business of these two “YC” corporations was to lease their
       medallions. YCA sold no medallions after 2005. Ellis estimated that 2500 medallions affiliated
       with YCA. Every one of the medallion owners affiliated with YCA has to “use a [vehicle] that
       has the Yellow Cab colors, insignia and logos.” YCA’s color scheme and logos were not
       designed by the city. Each affiliation or association could choose how their cabs would appear
       and would draw up a plan for approval by the city. The association could decide on the type
       and size of lettering. YCA, not the city, proposed the use of the wing logo.
¶ 40       Ellis also specified that the weekly affiliation fee was $179 and that it included mandatory,
       minimum insurance coverage of $350,000 per occurrence.
¶ 41       In an “Affiliation Agreement” between YCA and Zegus dated March 30, 2001, YCA
       agreed to license the use of its color scheme and its “Insignia,” which are described as the
       service marks “Yellow Cab” and “Yellow.” YCA reserved the right to give “final approval”
       regarding “shade and/or tone of the Colors on the Taxicab” and the “forms and locations” of
       YCA’s insignia on the vehicle. The contract also states that each party is “an independent
       contractor and affirms that nothing contained herein shall be construed as creating any
       employer-employee, principal-agent, partnership, or joint venture relationship between
       [them].” Zegus apparently owned more than one Chicago medallion because seven years after
       affiliating with YCA in 2001, Zegus and “Yellow 1” entered into a “Medallion Only Purchase
       Agreement” on October 27, 2008, documenting Zegus’s purchase of cab medallion No. 160
       for $63,000.
¶ 42       In deposition testimony that was excluded from the trial, Moberg agreed that the
       municipality had not chosen the name “Yellow Cab Affiliation,” had not chosen YCA’s wing

                                                    - 12 -
       logo, and had not chosen YCA’s color scheme. The YCA color was a “unique and special
       shade of yellow” chosen through research at the University of Chicago when Yellow Cab
       began operating in Chicago in 1915, and it had been in use for many years by YCA and YCA’s
       predecessor companies before the accident in 2005. Yellow Cab purported to be the oldest and
       largest taxicab company in North America, and according to Moberg, YCA had the largest
       fleet in Chicago, Flash had the second, and Checker had the third. Moberg recalled that in the
       mid-1990s he verbally asked “the commissioner” to include the actual license owner’s name
       on the exterior of Checker Taxi Association affiliated vehicles, and he was uncertain whether
       he had also made a formal, written request at the time. He repeated the question in either 2002
       or 2003 and was certain that this time was only a verbal request. Moberg agreed that “having a
       fleet with a recognized emblem and color scheme helps with marketing to people who ride in
       cabs.” Checker Taxi Association and its immediate predecessor Checker Taxi Company did
       not own the color scheme and logo they used on Chicago cabs and instead paid a licensing fee
       for their use. Moberg was uncertain whether YCA owned its color scheme and logo but said “I
       would think not” because YCA “is a relatively new entity.”
¶ 43       Rupal Bapat was not called as a trial witness. At her evidence deposition, Bapat indicated
       that in 2011 she was promoted to the position of deputy commissioner of the division of public
       vehicle operations of the department of business affairs and consumer protection (BACP) of
       the city of Chicago. Between 2011 and 2005, she was an assistant commissioner with the same
       department, and between 1998 and 2005, she was a staff attorney with the department. In the
       staff attorney position, she prosecuted violations of the Code at issue, section 9-112.
¶ 44       Bapat described taxicab affiliations as being similar to a franchise, in that the affiliation
       would be formed and licensed and then taxicab licensees would choose to “belong to it” or not.
       She said Chicago’s taxicab industry is a “highly regulated business,” and she characterized the
       Code’s control over a taxicab’s appearance as “bumper to bumper.”
¶ 45       Bapat also said, however, that YCA chose its own distinctive color and the municipality
       had no input into the design or creation of YCA’s logo. Bapat knew that YCA’s iconic color
       and logo predated her tenure with the municipal department. (Bapat came to work for the
       department in 1998.) She thought that the color scheme and logo had been used by Yellow Cab
       for “many years,” and she referred to the color scheme and logo as being “so old.” She also
       assumed that it was “sometime ago,” that “Yellow Cab” had been chosen “as their corporate
       legal name.”
¶ 46       Bapat was questioned about the advertising signs and devices permitted by section
       9-112-300 of the Code (Chicago Municipal Code § 9-112-300 (amended July 12, 1990)
       (“Advertising signs permitted when”)). She indicated the city regulates the specific placement
       on the exterior and interior of taxi logos, emblems, phone numbers, and any advertising. The
       medallion owner applies online and pays a fee for advertising permits and inspections. Permits
       are then approved as long as the advertising does not obscure the vehicle's identifying
       information. The advertising equipment must be securely attached so it does not cause a safety
       issue. Advertising permits can be issued for taxi top hoods, exterior door panels, and interiors.
       Chicago Department of Business Affairs and Consumer Protection Rule 14.04 (“Advertising
       guidelines”), which was part of the rules and regulations that BACP adopted in furtherance of
       the Code, prohibits profanity or other offensive advertising content.
¶ 47       Bapat confirmed that section 9-112-390 of the Code (Chicago Municipal Code
       § 9-112-390 (amended Nov. 15, 2000)), which dictates the location and size of a taxi’s license

                                                  - 13 -
       number and driver information, prohibits displays which are not required by the Code or by
       state law, or displays which are not permitted by the Code. Bapat also said “[A]nybody can
       apply for whatever they want [to display]. I mean, I don't think that there’s a bar on asking for
       something.” With respect to interior displays, Bapat said the rules specified the minimum
       display of information and indicated anything else needed approval, but there was no
       prohibition on seeking or getting approval to display information regarding independent
       ownership and operation. Applying to the exterior the words “owned and operated by” and the
       medallion owner's name would probably have to be approved by BACP, but Bapat specified,
       “I don't have knowledge of anybody ever asking” for approval of that phrase. There was also
       nothing in the Code or rules that would prevent someone from asking to use an audible
       announcement that a cab is owned and operated by an independent contractor.
¶ 48       Cometas Dilanjian, a co-owner of City Service Taxi Association, was another potential
       witness who was not called to testify before the jury. At his deposition, Dilanjian said he
       became involved in the taxicab industry as second-generation driver in 1978, subsequently
       became a manager, a broker, and a lender within the industry, and had been a taxi affiliation
       co-owner for 10 years. Dilanjian recalled having two or three conversations between 1997 and
       2000 with the then-commissioner of the department of consumer services, Caroline
       Schoenberger. (Bapat testified that the department of consumer services merged into BACP.)
       Schoenberger convened informal meetings at least every other month with medallion owners,
       affiliation representatives, and drivers. Section 9-112-390 of the Code (Chicago Municipal
       Code § 9-112-390 (amended Nov. 15, 2000)) controlled the appearance of cabs and limits the
       exterior to the affiliation’s color scheme, trade name, or emblem and telephone number.
       Dilanjian, Moberg, and some other operators suggested changing the Code to authorize
       placing the names of the owner/operators on the side of taxicabs, as they had seen done with
       some suburban taxicabs, but Schoenberger denied the request. When the request was repeated
       at a subsequent meeting, she again rejected it.
¶ 49       Before granting the Jacobses’ motion in limine No. 23, the trial court read the proposed
       testimony from Ellis, Moberg, Bapat, and Dilanjian, as well as the Code, and the Affiliation
       Agreement between YCA and Zegus, but reasoned that evidence regarding the “actual legal
       status” that was “generated by ordinance or by contract or agreements or practice” was not
       relevant to the case and was collateral to the issue of apparent agency. The pertinent questions
       were of appearance and reasonable, detrimental reliance. “So these witness may have
       something to say on relevant subjects, but to defend *** by pointing to an ordinance or by
       pointing to the City and pointing to the heavy regulations that evidently take place in this
       industry would take the Jury on a frolic that’s not relevant.”
¶ 50       Based on the cases cited above, the Code regulating Chicago’s taxicabs, and the proffered
       testimony of the four witnesses, we conclude that the trial court did not abuse its discretion in
       granting the Jacobses’ motion in limine No. 23. The proposed testimony suffers from several
       defects, the most obvious being that it was not relevant to the issues in the case because it did
       not negate the fact that the appearance of Ezeagu’s cab was determined by YCA. The
       municipal code which YCA attempted to interject into the proceedings did not dictate that
       YCA choose a particular color scheme or logo, and the deposition testimony indicated YCA
       chose to use the same distinctive color scheme and nearly the same logo that was used
       historically by its predecessor, Yellow Cab Company, when the company owned a large fleet
       of taxicabs and had an employer-employee relationship with its cab drivers. YCA has argued

                                                  - 14 -
       that cab No. 160’s appearance was not voluntary and was instead mandated by the local
       ordinance. But in fact, the ordinance never required YCA to use its predecessor’s color scheme
       and its trade name or emblem.
¶ 51       Section 9-112-010(a) of the version of the ordinance that was in effect at the time stated:
               “ ‘Affiliation’ means an association of public passenger vehicle license holders
               organized and incorporated for the purpose of providing its members with a Chicago
               business address, telephone number registered to the affiliation, color scheme where
               applicable, a trade name or emblem where applicable, a two-way radio dispatch
               system, insurance and the designation of an authorized registered agent. Members of an
               affiliation shall be known as ‘affiliates.’ ” Chicago Municipal Code § 9-112-010(a)
               (amended Nov. 15, 2000).
¶ 52       Section 9-112-080(b)(7) regarding the “Qualifications” of a public passenger vehicle
       license holder required most taxis to affiliate with a licensed affiliation:
                   “7. Beginning January 1, 1999, any applicant for issuance or renewal of a taxicab
               license shall submit proof that he is affiliated with an affiliation licensed by the city,
               except that a licensee who certifies at the time of application that he/she owns or
               controls no more than one taxicab license and that no person other than the licensee, the
               licensee's spouse or a natural or legally adopted child of the licensee shall operate the
               taxicab throughout the entire license period need not be affiliated.” Chicago Municipal
               Code § 9-112-080(b)(7) (amended Nov. 15, 2000).
¶ 53       In addition, section 9-112-390 stated at the time:
                   “Every taxicab shall have the public passenger vehicle license number and the
               cabman's name and telephone number painted [on the rear doors, or if an advertising
               permit has been issued for the rear doors, then on the rear panels of the vehicle]. If the
               cabman is affiliated or identified with any affiliation, *** the affiliation’s color
               scheme, trade name or emblem and telephone number shall be [painted on the rear
               doors or rear panels] and, without being limited thereto, any of these indicia of
               affiliation shall be sufficient to establish the responsibility of the affiliation in the
               operation of the taxicab. All names and numbers shall be painted in plain Gothic letters
               and figures of one-half-inch [stroke] and at least four inches in height. The public
               vehicle license number assigned to any taxicab shall be assigned to the same vehicle or
               to any vehicle substituted therefor by the licensee. The commissioner may also
               provide, pursuant to rule, that other information of interest to the public, including, but
               not limited to, the licensee’s or affiliation's website or email address and/or the current
               taximeter rates of fare be permanently and prominently affixed to the outside of the
               vehicle. No other name, number, emblem, or advertisement of any kind except signs
               required by this chapter [9-112 of the Municipal Code which governs Public Passenger
               Vehicles], official license emblems or metal plate shall be painted or carried so as to be
               visible on the outside of any taxicab unless otherwise required by state law.” Chicago
               Municipal Code § 9-112-390 (amended Nov. 15, 2000).
¶ 54       Thus, although the ordinance spoke of an affiliation’s color scheme, its trade name or
       emblem, and its telephone number, none of the language dictated or narrowed YCA’s
       identifying characteristics. It was YCA that decided that YCA-affiliated cabs would be
       covered in the same distinctive shade of yellow which had covered Yellow Cab’s ubiquitous
       fleet when it owned the vehicles and employed the drivers. And it was YCA that wanted to use

                                                   - 15 -
       essentially the same yellow wing logo with the words “Yellow” and “Cab” still featured most
       prominently and the small phrase “Affiliation, Inc.” tucked nearly imperceptibly into the
       border of the historical logo, in very small lettering:




¶ 55       YCA cites section 9-112-390 for the proposition that its appearance was based on legally
       mandated conduct and that it was error to allow the Jacobses to proceed on and recover on a
       theory that YCA made voluntary choices which created the appearance of agency with Ezeagu.
       No part of section 9-112-390 limited YCA’s choice of identifying characteristics. No Code
       section or corresponding BACP rule specified a particular color or even narrowed YCA’s
       choice of color(s). No regulation required affiliations to cover the entire exterior of cabs in the
       affiliation’s identifying color(s) as Yellow Cab Company historically covered its vehicles. The
       all-over coloring of cab No. 160 contrasts with the small and strategic placement of color on
       the white vehicles that other cab affiliations chose (as depicted in the 20 photos introduced
       during Moberg’s deposition and tendered in opposition to motion in limine No. 23). Also, no
       Chicago ordinance or rule mandated that YCA adopt a particular logo.
¶ 56       YCA’s choice of identifying characteristics is material because that choice is what created
       the appearance that Ezeagu was YCA’s agent. YCA could have chosen nearly any color
       scheme and logo. It could have used a color scheme and logo that was derivative of, yet
       sufficiently different from, Yellow Cab’s to announce YCA’s presence in Chicago. However,
       YCA chose not to modernize the vehicle appearance to reflect the modern relationship that
       YCA has with cab owners and drivers. YCA’s liability to the Jacobses is not based on its
       involuntary compliance with the Code, as it now argues, but on its affirmative and voluntary
       choice, independent of any legal requirement, of a certain color scheme and logo. Adopting the
       well-known and recognizable Yellow Cab appearance was not required by the municipality.
       Rather, the prospective customer’s perception that Yellow Cab Company was still a unified,
       monolithic brand was the result of YCA’s own volitional marketing and design decisions. We
       are unpersuaded by YCA’s assertion that there was “simply no way for [it] to modify its
       conduct or otherwise limit its exposure.” It is clear to this court that by continuing to present
       nearly the same appearance over the years, YCA knew that prospective customers, including
       Jacobs, would believe YCA owned and/or controlled the distinctive yellow-colored cabs that
       were operating in Chicago.
¶ 57       YCA also wanted to present Moberg, Dilanjian, and Bapat’s testimony to show that the
       city prevented cab owners and drivers from informing the public of their independence from
       YCA. This argument is about marking the cab with the medallion owner’s name and the phrase
       “Independently Owned and Operated” and is based on the concluding sentence in section
       9-112-390, quoted above, which prohibits additional displays of information which are not
       required by the ordinance, approved by BACP, or required by other law. Moberg and Dilanjian
       were presidents of two other taxicab affiliations, not YCA, and Bapat was a long-term

                                                   - 16 -
       employee of Chicago’s BACP and had been promoted in 2011 to deputy commissioner.
       Moberg said that he made “several” requests to “the commissioner” to include the actual
       license owner’s name on the exterior of Checker affiliated vehicles. Dilanjian was more
       specific and said:
               “Myself and some of the other operators, John [Moberg], being one of them, had
               brought that up [during an informal meeting with then-Commissioner Schoenberg],
               you know. We had seen that on suburban taxis, and we thought it would be a good idea
               to also have those on our affiliate taxis, whereby you’re identifying the owner of the
               actual medallion.
                    And just because [cabs appear to be owned and operated by] *** City Service [Taxi
               Association], or any other affiliation, the public is mistaken that they belong to us,
               which is not the case.”
¶ 58       Dilanjian also said that affiliation owners were interested in painting the medallion
       owner’s name on the exterior of each cab because, “from our perspective, you know, it would
       identify that it was an individual *** besides City Service, that owned the vehicle.”
¶ 59       We point out that Moberg and Dilanjian’s testimony indicates that even these lay
       individuals in Chicago’s cab industry were aware that consumers did not understand that
       Chicago’s historical cab companies had shifted away from direct ownership and employment
       to the affiliation relationship with Chicago’s medallion owners and drivers. Apart from its
       hearsay nature, this proposed testimony suffers from other defects which justified barring it
       from the trial. The first infirmity is that none of the testimony was about YCA. Neither Moberg
       nor Dilanjian could speak for YCA because they were part of the management teams of other
       cab affiliations, not this defendant affiliation, and neither could competently testify whether
       YCA ever considered using cab No. 160’s exterior to give notice that the vehicle and
       medallion were under independent ownership and operation. The fact that other cab affiliations
       may have wanted to clear up the public’s misperception of the true legal relationship between
       their affiliations and their associated medallion owners and drivers is not an indication that
       YCA ever wanted to do the same. Furthermore, the Code did not provide for oral requests and
       neither Moberg nor Dilanjian could produce a record of a written request. Bapat’s testimony
       was also nonspecific to YCA and was primarily “about her own experience enforcing the Code
       and regulations.” Thus, the proposed testimony regarding the Code would have taken the
       jury’s attention far from the relevant question of whether YCA’s voluntary conduct created the
       appearance that this cab driver was its agent. The trial court aptly characterized the proposed
       evidence as a “frolic” off into territory that was not a defense to the Jacobses’ allegations
       against YCA. The statements were not connected to YCA, and they were properly barred as
       irrelevant. Clemons, 292 Ill. App. 3d at 251, 684 N.E.2d at 1350 (irrelevant testimony is not
       admissible). Furthermore, even if the ordinance was in any way relevant, its introduction into
       the trial would have confused the issues and misled the jury into believing that YCA’s
       selection of its yellow color scheme and wing logo was the result of a mandatory municipal
       ordinance, when in fact, there never was such a requirement. Demos, 317 Ill. App. 3d at 53,
       740 N.E.2d at 18 (“even if the evidence is arguably relevant it may still be excluded if it would
       confuse the issues or tend to mislead the jury”).
¶ 60       An additional problem with permitting the introduction of Moberg and Dilanjian’s
       testimony at trial is that it was remote in time from Jacobs’s decision to catch a cab on that
       August evening in 2005. Moberg purportedly asked “the commissioner” once in the 1990s and

                                                  - 17 -
       “maybe” again in “2002, 2003” to include the actual license owner’s name on the exterior of
       affiliated vehicles, and Dilanjian was only able to narrow down the time frame of the industry
       meetings with then-commissioner Schoenberger to perhaps two or three conversations
       somewhere between 1997 and 2000. Thus, their proposed testimony concerned the state of the
       Code at least several years before the accident, making it too stale and remote in time to have
       any evidentiary value. Illinois State Toll Highway Authority v. Grand Mandarin Restaurant,
       Inc., 189 Ill. App. 3d 355, 363, 544 N.E.2d 1145, 1150 (1989) (rejecting 5-year-old purchase
       price and 10-year-old written and oral lease agreements as being too remote in time to have
       evidentiary value in real estate condemnation value dispute); Healy v. Bearco Management,
       Inc., 216 Ill. App. 3d 945, 958, 576 N.E.2d 1195, 1205 (1991) (offer of proof that witness
       refused to give plaintiff money ten years earlier and thus harbored ill feelings towards plaintiff
       would have been too remote in time to aid the jury in weighing the witness’s testimony);
       Magna Bank of McLean County v. Ogilvie, 235 Ill. App. 3d 318, 327, 601 N.E.2d 1091, 1097
       (1992) (where railroad accident expert witness testified train crew should have blown whistle
       immediately, proposed evidence that he acted inconsistently 10 years earlier when he was the
       engineer on a train that rear-ended a second train was too remote in time).
¶ 61       Bapat, an attorney with the agency since 1998, could not corroborate Moberg or
       Dilanjian’s testimony and undermined it when she said she was unaware the city had received
       an application to display ownership on the exterior of a Chicago cab. In addition, she conceded
       that the Code did not mandate any particular color, name, or logo.
¶ 62       Ultimately, none of the excluded testimony contradicts the fact that YCA voluntarily
       determined the appearance of the vehicle Ezeagu was driving. We find that the trial court did
       not err in rejecting the testimony and disallowing a mini-trial on the irrelevant municipal
       taxicab regulations.
¶ 63       YCA’s offer of proof indicates that it also proposed to describe or provide the jury with the
       YCA-Zegus affiliation contract, taxicab regulations that were adopted by seven Illinois
       communities near Chicago (Buffalo Grove, Des Plaines, Elgin, Evanston, Morton Grove,
       Palatine, and Skokie), and the photographs of suburban cab logos. YCA does not argue these
       additional exhibits on appeal and has waived our consideration of them. Doolin v. K-S
       Telegage Co., 75 Ill. App. 3d 25, 28, 393 N.E.2d 556, 559 (1979) (an appellant who fails to
       argue an issue waives it); Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008) (supreme court rule
       indicating that points not argued on appeal are waived). In any event, not one piece of these
       additional materials contradicted the fact that the appearance of Ezeagu’s cab was determined
       by YCA, in that YCA chose to use Yellow Cab’s distinctive name, color scheme, and logo.
¶ 64       YCA’s reliance on Daniels is misplaced because that plaintiff relied on an entirely
       different legal premise, actual agency, and argued that the extent of the principal’s actual
       control over the driver and vehicle, which was dictated in part by the Code, created an actual
       principal-agent relationship. Daniels, 382 Ill. App. 3d 66, 886 N.E.2d 1193. Actual agency
       consists of a principal/agent, master/servant, or employer/employee relationship and the
       principal’s control or right to control the conduct of the agent, servant, or employee. See
       Oliveira-Brooks, 372 Ill. App. 3d at 134, 865 N.E.2d at 258. Apparent agency liability occurs
       when a purported principal has created the appearance that someone is his or her agent, and an
       innocent third party has reasonably relied on the appearance to his or her detriment. O’Banner,
       173 Ill. 2d at 213, 670 N.E.2d at 634. The Daniels court did not address the concept at issue
       here, apparent agency, and the Jacobses’ contention that YCA’s voluntary marketing decision

                                                   - 18 -
       to use a historic, recognized color scheme and logo created the reasonable impression that a
       Yellow Cab was being driven by a Yellow Cab driver under Yellow Cab’s authority and
       control. In other words, the plaintiff in Daniels relied on the Code and the real relationship
       between the affiliation and the driver, while the Jacobses did not. The Code and the principles
       of actual agency are red herrings that were introduced in these proceedings by the defendants.
¶ 65       YCA’s reliance on Knapp and Oliveira-Brooks is similarly misplaced, as the first case is
       strictly an actual agency case, and the second case is primarily an actual agency case that
       touches only briefly on the apparent agency concept and indicates the plaintiff failed to plead
       two of the three elements of this type of claim. Knapp v. Hill, 276 Ill. App. 3d 376, 657 N.E.2d
       1068 (1995); Oliveira-Brooks, 372 Ill. App. 3d 127, 865 N.E.2d 252. In addition, Sebago v.
       Boston Cab Dispatch, Inc., 28 N.E.2d 1139 (Mass. 2015), cited by amicus curiae TLPA, is a
       variation on Daniels, in which four Boston cab drivers argued that compliance with municipal
       taxicab regulations meant that instead of being independent contractors, they had become
       actual employees entitled to minimum wages, overtime pay, and other benefits. Not one of
       these cases is on point, and the courts’ conclusions cannot be applied to the current litigation.
       As in the trial court, YCA continues to rely on the concept of actual agency, when the only
       agency principle relevant in this case is the concept of apparent agency.
¶ 66       Furthermore, we reject YCA’s contention that, as a matter of law, the taxicab medallion
       owner’s license (hard card) posted inside the vehicle put Jacobs on notice that the cab was not
       owned by YCA and thus he could not have reasonably relied on the cab driver being an
       apparent agent of YCA. See Oliveira-Brooks, 372 Ill. App. 3d at 137, 865 N.E.2d at 260
       (indicating the elements of apparent agency are that the principal held the agent out, the third
       person reasonably concluded that an agency relationship existed, and the third person relied on
       the agent’s apparent authority to his detriment).
¶ 67       The significance of the hard card is not an issue which could or should have been resolved
       by the trial court as a matter of law. The decision YCA primarily relies upon, York, involved a
       jury trial. York, 222 Ill. 2d at 202, 854 N.E.2d at 665-66 (“if a patient is placed on notice of the
       independent [contractor] status of the medical professionals [at the hospital], it would be
       unreasonable for a patient to assume that these individuals are employed by the hospital” and
       the patient cannot argue “there was an appearance of agency between the independent
       contractor and the hospital”). Here, too, it was for the jury to decide whether the content of the
       card and the manner in which it was displayed gave sufficient notice to a reasonable person in
       Jacobs’s position. See Petrovich v. Share Health Plan of Illinois, Inc., 188 Ill. 2d 17, 36, 719
       N.E.2d 756, 767 (1999). The existence of the hard card alone does not establish that Jacobs
       was notified that Ezeagu was not YCA’s agent.
¶ 68       Accordingly, we conclude that the trial court did not abuse its discretion in granting the
       plaintiffs’ motion in limine No. 23 to bar evidence that was irrelevant and would not have
       made a difference in the jury’s determination as to whether YCA was the apparent principal of
       the cab driver. It was not an abuse of discretion to bar evidence YCA proffered to suggest that
       the ordinance mandated the selection of YCA’s color scheme, name, and logo on the side of
       Ezeagu’s cab. It was not, as YCA argues, an involuntary decision on YCA’s part to choose the
       iconic name, color, and logo of the once largest cab company in Chicago.
¶ 69       In addition, the trial court did not abuse its discretion in refusing to let YCA introduce
       evidence that the ordinance would not permit an affiliation to place anything other than the
       specific medallion number and the affiliation’s logo and phone number on the exterior of the

                                                    - 19 -
       cab. Even though one could argue that the ordinance in effect at the time generally did not
       allow information such as “independently owned and operated [by another]” to be placed
       exterior of the cab, (1) there was other proffered testimony indicating that an application could
       have been made to add that information, and (2) the only witness who provided any competent
       evidence in this regard was Bapat, who averred that she did not recall the department ever
       receiving and rejecting such an application. As already discussed above, there was no
       particular relevance about some other cab affiliation’s request, made many years before this
       accident, that the other affiliation be permitted to post ownership information on the side of its
       affiliated vehicles. Moberg and Dilanjian’s proposed testimony was obviously remote,
       uncertain, and speculative vis-à-vis YCA. Furthermore, the trial court could reasonably
       conclude that the testimony’s limited relevance would mislead and confuse the jury on the
       issue of whether YCA held out Ezeagu as its agent. Since YCA never requested that the city
       allow YCA to place ownership information on YCA-affiliated cabs, YCA has not
       demonstrated how the evidence would have impacted the jury’s decision about YCA or how
       the jury could have used the purely speculative information to reach its verdict about YCA.
       Furthermore, as the appellant, YCA would need to show not only that the proposed evidence
       was improperly excluded but also that the exclusion resulted in serious prejudice which
       affected the outcome of the trial. Jones v. DHR Cambridge Homes, Inc., 381 Ill. App. 3d 18,
       33, 885 N.E.2d 330, 344 (2008) (a reviewing court will grant reversal based on evidentiary
       rulings only when the error was substantially prejudicial and affected the outcome of the trial);
       Bachman v. General Motors Corp., 332 Ill. App. 3d 760, 785, 776 N.E.2d 262, 285 (2002)
       (burden is on the party seeking reversal to establish that an evidentiary ruling was erroneous,
       substantially prejudicial, and affected the outcome of the trial). YCA has not argued how this
       independent ownership evidence would have precluded an apparent agency finding in this
       case. Accordingly, we find no abuse of discretion on this ground. Schwartz, 177 Ill. 2d at 176,
       685 N.E.2d at 1074 (indicating a trial court abuses its discretion when no reasonable person
       would reach the same decision).
¶ 70       The dissent correctly states that Chicago’s taxicab industry is a highly regulated field.
       However, the dissent concedes, as it must, that the Code did not require YCA to choose the
       distinctive and historical yellow color, Yellow Cab name, and wing logo which manifested an
       agency relationship between YCA and Ezeagu. Again, those choices were YCA’s voluntary
       choices and voluntary manifestations of its agency relationship with the cab driver. If the
       regulations had in any way required YCA to use its predecessor’s color scheme on the 1,500 or
       2,500 cabs that affiliated with YCA (both numbers appear in the record), we would agree that
       the jury should have heard this evidence and then been asked to decide whether YCA was
       involuntarily complying with the Code or voluntarily holding out Ezeagu. Moreover, if there
       was any witness testimony to that effect, we would agree that the jury should have heard it. If
       the Code required YCA to select a name such as “Yellow Cab” and place it in large, prominent
       lettering on its affiliated vehicles, then the jury should have been asked to consider whether
       YCA had any choice but to display the name of a former giant employer of Chicago taxicab
       drivers. No Code section and no proposed witness testimony, however, suggested that YCA
       should select the name it selected. Similarly, if the Code required YCA to nearlyreplicate the
       former giant’s logo, then the jury should have decided whether the ordinance mandated the
       choice or YCA made that choice voluntarily. However, there was no such provision in the
       Code and no possible witness testimony to that effect. We cannot fault the trial court for


                                                   - 20 -
       properly excluding YCA from portraying YCA’s voluntary acts as involuntary, without any
       legal or evidentiary support.
¶ 71        Although the dissent accurately describes many parts of the ordinance, no part of the
       “bumper to bumper” regulations makes it more probable that YCA involuntarily selected its
       particular color scheme, name, and logo. It is impossible to conclude that requiring all cabs to
       have dome lights, use a minimum size of Gothic font lettering, or transport riders in
       underserved neighborhoods made it more probable that YCA’s selection of its full-cab color
       scheme, name, and logo were involuntary acts. Requirements about vehicle appearance, such
       as certain cab lighting and the font size of signage, had no bearing on whether YCA manifested
       to the public that YCA was Ezeagu’s principal. In fact, YCA itself does not argue on appeal
       that any specific Code section should have been presented to the jury. Furthermore, Bapat, one
       of YCA’s own proposed witnesses in opposition to the motion in limine, emphatically said (1)
       “I know that the color yellow that Yellow Cab uses is the color that they’ve chosen,” (2) YCA
       chose its corporate name, and (3) YCA’s insignia was the same insignia she had seen on
       taxicabs throughout her career dating to 1998, which was prior to YCA’s formation.
       Regulations about vehicle appearance helped make cabs uniform and clearly identifiable as
       cabs to Chicago consumers. YCA knew that once YCA made its choices, the Code would
       require affiliated medallion owners to consistently use those visible manifestations of agency.
       The ordinance did not control YCA’s decisions to portray affiliated vehicles in a certain way to
       consumers. Furthermore, it is unpersuasive to suggest that the city’s decision to break up the
       ownership of medallions from a few companies to many somehow controlled YCA’s choice of
       how its affiliated cabs would appear to the public.
¶ 72        In addition, the dissent’s suggestion that YCA is in business to help the city regulate
       Chicago taxicabs is misplaced. The record reveals that YCA collects roughly $200 per week
       per affiliated cab, whether the cab is driven or not, which amounts to millions of dollars per
       year. Although some of that steady stream of income is used to provide the affiliated medallion
       owners with liability insurance coverage and other services such as complimentary car washes,
       it is indisputable that YCA is a for-profit business. YCA is not a charity serving the Chicago
       community, nor has it been required to remain in the taxicab industry.
¶ 73        The dissent also finds it significant that the ordinance requires affiliations and affiliates
       (YCA and medallion owners) to enter into written contracts. We have already concluded that
       YCA did not sufficiently explain in its appellate brief how and in what way the jury should
       have been informed about the agreement. YCA has not argued on appeal that any of the
       agreement’s provisions were crucial to its defense or that YCA was prejudiced by the
       agreement’s absence from the proceedings. We found the incomplete argument was waived.
       The dissent, nevertheless, deems the argument to have been important.
¶ 74        The dissent also highlights the fact that as the trial began, the plaintiffs dismissed the
       medallion owner (the driver’s brother) as a defendant, as was the plaintiffs’ right. This fact has
       no bearing on the evidentiary rulings on appeal.
¶ 75        We have also separately examined whether the trial court should have allowed evidence
       that the ordinance prohibited YCA from telling the public that cab medallion No. 160 was
       independently owned and being operated by another person or entity. Although Bapat said at
       her deposition that the ordinance strictly regulated what had to be displayed on the interior and
       exterior of the cab, she also said nothing prohibited a request to display additional information
       on the vehicle and that she was unaware of anyone ever presenting such a request or having it

                                                   - 21 -
       rejected. YCA has never argued that it made such a request. Instead, YCA proposed to put on
       testimony that some other cab company or companies, wholly unrelated to YCA, and many
       years before the accident at issue, had orally made a request during a meeting with the
       then-Commissioner, and that she denied it. As we noted above, there was no evidence or
       testimony to corroborate this proposed testimony. Furthermore, the Code does not provide for
       oral requests. And, even assuming that the proposed testimony was accurate, no one testified
       that YCA was aware that such a conversation took place. Consequently, we cannot conclude
       from YCA’s thin offer of proof that the trial court’s ruling was an abuse of discretion.
¶ 76       Finally, the dissent is persuaded by YCA’s inaccurate contention that YCA “had no
       authority under the Code to reject an affiliate” such as corporate medallion owner Zegus and is
       nevertheless being held responsible for the driver’s accident. The dissent cites this as another
       instance of YCA’s involuntary conduct mandated by the Code. YCA’s only support for this
       contention, however, is section 9-112-080(b)(7) of the Code, which actually required Zegus to
       join an affiliation, because, at the time, Zegus owned more than one cab medallion and was
       leasing cab No. 160 to someone who was not an immediate family member of Matthew
       Ezeagu. Section 9-112-80(b)(7) imposed this requirement on medallion owners, but it did not
       impose any obligation on affiliations. Thus, YCA’s reliance on the Code is incorrect.
       Furthermore, YCA’s own witness, Ellis, who worked for Yellow Cab and YCA for many
       years, specified that his employer scrutinized both the medallion owner and driver before
       accepting a relationship with them. The inescapable conclusion from the record is that YCA
       did reject potential affiliates.
¶ 77       Unlike the dissent, we conclude YCA’s manifestations of agency resulted from YCA’s
       voluntary actions which were not forced upon it by the Code. We also determine that in this
       case, the apparent principal, YCA, did voluntarily control the appearance of agency.
¶ 78       The Code and Daniels are also YCA’s basis for arguing that it was entitled to judgment as
       a matter of law and that the trial court erred by denying YCA’s motion for a directed verdict
       and posttrial motion for judgment notwithstanding the verdict. These two decisions are
       reviewed de novo. Williams v. BNSF Ry. Co., 2015 IL App (1st) 121901-B, ¶ 36, 29 N.E.3d
       1097 (motions for directed verdict are reviewed de novo); Kehoe v. Wildman, Harrold, Allen &
       Dixon, 387 Ill. App. 3d 454, 462, 899 N.E.2d 1177, 1184 (2008) (motions for judgment
       notwithstanding the verdict are reviewed de novo).
¶ 79       However, the determination of apparent agency is generally not a question of law.
       Oliveira-Brooks, 372 Ill. App. 3d at 134, 865 N.E.2d at 258. Although the existence of an
       agency relationship can become a question of law when the “the facts regarding the
       relationship are undisputed or no liability exists as a matter of law” (Oliveira-Brooks, 372 Ill.
       App. 3d at 134, 865 N.E.2d at 258), that is not the case here. A directed verdict is appropriate
       only in those cases where all of the evidence, when viewed in its aspect most favorable to the
       opponent, so overwhelmingly favors the movant that no contrary verdict could ever stand.
       Williams, 2015 IL App (1st) 121901-B, ¶ 36, 29 N.E.3d 1097. Similarly, a judgment
       notwithstanding the verdict should not be entered “unless the evidence, when viewed in the
       light most favorable to the opponent, so overwhelmingly favors the movant that no contrary
       verdict based on that evidence could ever stand.” (Internal quotation marks omitted.) Kehoe,
       387 Ill. App. 3d at 462, 899 N.E.2d at 1184.
¶ 80       Our analysis above indicates YCA was not entitled to judgment as a matter of law. As we
       have already pointed out, adopting the recognizable look of the historical yellow taxicab was

                                                  - 22 -
       not in any way required by the municipal ordinance. Furthermore, Daniels does not suggest
       otherwise. Daniels, 382 Ill. App. 3d 66, 886 N.E.2d 1193. YCA’s use of the historical color
       scheme and selection of the emblem, taken with the history of Yellow Cab Company in
       Chicago, were volitional manifestations which would be likely to play upon the expectations
       of this city’s consumers and lead Jacobs to believe that the yellow cab he chose to ride in was a
       YCA vehicle, operated by a YCA driver, under YCA’s authority and control. In light of the
       evidence, the jury correctly could and did conclude that YCA held out Ezeagu as its driver and
       that Jacobs reasonably relied on that holding out. Therefore, YCA was not entitled to judgment
       as a matter of law, either when it presented its motion for a directed verdict or its posttrial
       motion for judgment notwithstanding the verdict.
¶ 81       Having considered YCA’s many contentions regarding the evidence and law pertinent to
       the Jacobses’ apparent agency claims, we affirm the trial court’s rejection of the Chicago
       ordinance and other irrelevant information which YCA attempted to use to undermine the
       plaintiffs’ case. This conclusion resolves YCA’s main argument.
¶ 82       YCA’s next argument concerns the jury instructions as to apparent agency. YCA argues
       the trial court ignored the drafting committee’s notes stating that Illinois Pattern Jury
       Instructions, Civil, No. 105.10 (2011) (hereinafter, IPI Civil (2011) No. 105.10) should not be
       used in cases other than medical negligence without modification, and that the instruction was
       not sufficiently revised to suit the facts of this case. The trial court changed the instruction to
       reflect that this case involved a taxicab affiliation, not a hospital, and the court also broke up
       the paragraphs to reflect the three elements of apparent agency. Instruction No. 105.10, as
       modified by the trial court and given to the jury, reads:
                    “In order for an apparent agency relationship to have existed, Marc Jacobs must
                prove the following:
                    First, that Yellow Cab Affiliation, Inc. held itself out as a provider of taxicab
                services;
                    Second, that Marc Jacobs neither knew nor should have known that Cornelius
                Ezeagu was not an employee of Yellow Cab Affiliation, Inc.; and
                    Third, that Marc Jacobs did not choose Cornelius Ezeagu but relied on Yellow Cab
                Affiliation, Inc. to provide taxicab services.”
       YCA contends the modified instruction, however, did not require the Jacobses to prove the
       core elements of apparent agency, a nonpattern instruction would have been appropriate, and
       YCA must have a new trial.
¶ 83       The Jacobses respond that the instruction was proper because the pattern instructions
       contemplate that IPI Civil (2011) No. 105.10 will be used with modification in nonmedical
       negligence cases. Also, the pattern instruction for general apparent agency, IPI Civil (2011)
       No. 50.16, expressly indicates that the drafting committee “prepared instructions dealing with
       these issues which can be found at 105.10 and 105.11.” IPI Civil (2011) No. 50.16, Comment.
       The Jacobses further assert that substantial modifications were made to IPI Civil (2011) No.
       105.10 at the defendants’ request and that the instruction did require the Jacobses to prove the
       three elements of their claims. Recognizing that the particular pattern instruction was first
       drafted for use in medical negligence cases, the trial court modified the language so that it
       pertained to the taxicab industry instead of the medical industry. At the court’s jury instruction
       conference with counsel, the court granted YCA’s request that the three elements in the


                                                   - 23 -
       instruction be broken out into three paragraphs, instead of the two in the standard pattern
       instruction, so that the jury would be aware that in order to find an apparent agency
       relationship, it would need to find that Jacobs neither knew nor should have known that Ezeagu
       was not YCA’s agent. Furthermore, at YCA’s request, the jury was given a special
       interrogatory as to each of the three elements, and the jury answered the questions consistently
       with the general verdict, which indicates that the jury clearly understood the instructions. The
       Jacobses also contend that YCA’s posttrial motion was insufficient to preserve the current
       argument.
¶ 84       The trial court exercises its discretion to determine if a proposed jury instruction is
       applicable, supported by evidence in the record, and an accurate statement of the law. Luye v.
       Schopper, 348 Ill. App. 3d 767, 773, 809 N.E.2d 156, 161 (2004). Once a trial court determines
       an instruction is to be given, then Illinois Supreme Court Rule 239(a) (eff. Jan. 1, 1999) creates
       a presumption that one of the pattern instructions will be used. Luye, 348 Ill. App. 3d at 773,
       809 N.E.2d at 161. The trial court does not abuse its discretion by refusing a nonpattern
       instruction if an appropriate pattern instruction exists. Schultz v. Northeast Illinois Regional
       Commuter R.R. Corp., 201 Ill. 2d 260, 285, 775 N.E.2d 964, 979 (2002). The trial court may
       reject a pattern instruction that does not correctly state principles of law applicable to the
       submitted evidence. Ill. S. Ct. R. 239(a) (eff. Jan. 1, 1999). On review, we may look to whether
       the challenged instruction “ ‘fairly, fully, and comprehensively apprised the jury of the
       relevant legal principles.’ ” Luye, 348 Ill. App. 3d at 773, 809 N.E.2d at 161 (quoting Schultz,
       201 Ill. 2d at 273-74, 775 N.E.2d at 973).
¶ 85       However, in order to preserve for review a question concerning jury instructions, the
       appellant must have filed a sufficiently specific posttrial motion. Brown v. Decatur Memorial
       Hospital, 83 Ill. 2d 344, 415 N.E.2d 337 (1980). Pursuant to the Code of Civil Procedure, a
       posttrial motion “must contain the points relied upon, particularly specifying the grounds in
       support thereof, and must state the relief desired.” 735 ILCS 5/2-1202(b) (West 2014).
       Subsequently, pursuant to the rules governing appeals, “A party may not urge as error on
       review of the ruling on the party’s post-trial motion any point, ground, or relief not specified in
       the motion.” Ill. S. Ct. R. 366(b)(2)(iii) (eff. Feb. 1, 1994). Specificity is required in a posttrial
       motion for three reasons: (1) to allow the trial judge, who is most familiar with the trial
       proceedings, to review his or her decisions without the pressure of an ongoing trial and grant a
       new trial if the challenged decisions were incorrect, (2) to allow a reviewing court to determine
       from the record whether the trial judge was adequately afforded an opportunity to reassess the
       rulings, and (3) to prevent a party from stating mere general objections in the trial court and
       subsequently raise on appeal specific arguments which the trial judge was never given the
       opportunity to consider. Brown, 83 Ill. 2d at 349-50, 415 N.E.2d at 339.
¶ 86       Typically, when a posttrial motion is presented, the jury instruction conference has not yet
       been transcribed and, rather than expecting the trial judge to recall the details of the
       conference, the motion must convey enough detail to give the judge the ability to make an
       informed decision about his or her earlier rulings. Brown, 83 Ill. 2d at 350-51, 415 N.E.2d at
       340. Accordingly, in Brown, the court deemed the following posttrial argument to be clearly
       inadequate under both the statute and rule quoted above: “ ‘The Court refused to give
       Plaintiff’s tendered instructions 9, 11, and 16’ ” and “ ‘The court gave, over objection of the
       Plaintiff, Defendant’s tendered instructions 2, 3, and 4.’ ” Brown, 83 Ill. 2d at 349, 415 N.E.2d
       at 340.

                                                    - 24 -
¶ 87        In our opinion, YCA’s posttrial motion was very similar to the posttrial motion that was
       rejected in Brown (Brown, 83 Ill. 2d 344, 415 N.E.2d 337), and it defied the specificity
       requirements of the statute and rule quoted above. YCA’s posttrial motion stated only the
       following:
                “The Defendant tendered numerous alternative instructions on the subject of apparent
                agency, all of which were rejected by the Court, even though they nearly identically
                tracked the language of the nonmedical malpractice cases on apparent agency cited by
                Defendants in their Apparent Agency Brief and related arguments thereon.
                    The Court disallowed each and every jury instruction about apparent agency,
                including the definition of apparent agency from Plooy2 [sic] with the elements of
                acquiescence or knowledge by the principal. The Court rejected all of Defendant’s
                instructions that sought to explain or define holding out or reliance. All of the foregoing
                constitutes error and justifies a new trial.”
¶ 88        YCA disagrees with the Jacobses’ remark that the posttrial motion was “hastily” filed
       before it was complete. The procedural rules give a party 30 days after the entry of a judgment
       or the discharge of a jury to file a posttrial motion, and the trial court is authorized to extend
       this deadline. 735 ILCS 5/2-1202(c) (West 2014). However, a posttrial motion filed in apt time
       stays enforcement of the judgment. 735 ILCS 5/2-1202(d) (West 2014). YCA acknowledges
       filing its posttrial motion almost immediately after the jury’s verdict, but contends the motion
       was adequate and that the Jacobses said at the time that the motion presented arguments which
       the trial court could rule on immediately without waiting for the parties to prepare briefs.
¶ 89        Regardless of the Jacobses’ willingness to proceed without further argument or briefing, it
       was incumbent on YCA, as the moving party, to prepare a written motion which was
       sufficiently detailed to preserve YCA’s arguments for review. We find that YCA did not make
       a record adequate to preserve the issue of jury instructions for our review, which is reason for
       us to affirm the trial court’s ruling. Brown, 83 Ill. 2d at 352, 415 N.E.2d at 341.
¶ 90        Even if we deemed the posttrial motion sufficient, in our opinion, the instruction that was
       given accurately stated the law and fully apprised the jury of the legal principles of apparent
       agency relevant in this case. We are mindful that this instruction was developed for medical
       negligence cases, however, as the Jacobses pointed out, it is clear from the drafting
       committee’s notes that it contemplated that the instruction would be used in other types of
       cases and modified accordingly. The trial court modified the pattern instruction to reflect the
       nature of the case and made further changes that YCA proposed. YCA contends that some
       other instructions were appropriate, but YCA has not established that the modified instruction
       was legally deficient. Therefore, even on the merits, we are not persuaded that the trial court
       abused its discretion by instructing the jury as it did.
¶ 91        We now turn to the last element of an apparent agency claim, which is that the third party
       relied to his detriment on the agent’s apparent authority. Oliveira-Brooks, 372 Ill. App. 3d at
       137, 865 N.E.2d at 260; O’Banner, 173 Ill. 2d at 213, 670 N.E.2d at 635 (“In order to recover
       on an apparent agency theory, O’Banner would have to show that he actually did rely on the
       apparent agency in going to the [McDonald’s] restaurant where he was allegedly injured.”).
       YCA now contends the Jacobses’ claim against YCA must fail as a matter of law because there
       was no evidence as to why Jacobs chose cab No. 160 on the night of the accident. The Jacobses
          2
           This is apparently a reference to Plooy v. Paryani, 275 Ill. App. 3d 1074, 657 N.E.2d 12 (1995).

                                                    - 25 -
       respond that his reliance was established through testimony indicating he had a habit of taking
       YCA cabs because he believed they were cleaner and safer than other taxicabs.
¶ 92        Evidence of reliance on other occasions is not sufficient to prove reliance on the occasion
       at issue. Plooy v. Paryani, 275 Ill. App. 3d 1074, 1087, 657 N.E.2d 12, 22 (1995) (customer’s
       reliance on a Checker cab advertisement on previous occasions was “completely irrelevant if
       the plaintiff did not rely upon the advertisement on the night in question”). It is the plaintiff’s
       burden to produce sufficient evidence of each element of the cause of action. Nolan v.
       Weil-McLain, 233 Ill. 2d 416, 430, 910 N.E.2d 549, 556 (2009). A plaintiff meets his burden of
       production as to a given element “ ‘when there is some evidence which, when viewed most
       favorably to the plaintiff’s position, would allow a reasonable trier of fact to conclude the
       element to be proven.’ ” Nolan, 233 Ill. 2d at 430, 910 N.E.2d at 556 (quoting Thacker v. UNR
       Industries, Inc., 151 Ill. 2d 343, 354, 603 N.E.2d 449, 454 (1992)). A fact may be proven
       through circumstantial evidence when a reasonable inference can be drawn from the
       circumstances. Caruso v. M&O Insulation Co., 345 Ill. App. 3d 345, 348, 802 N.E.2d 327, 330
       (2003); Walsh v. Dream Builders, Inc., 129 Ill. App. 2d 280, 287, 264 N.E.2d 247, 251 (1970)
       (defining circumstantial evidence as proof of facts or circumstances which give rise to a
       reasonable inference of the truth of the fact sought to be proved). Proof which relies upon mere
       conjecture or speculation, rather than reasonable inference, is insufficient. Thacker, 151 Ill. 2d
       at 354, 603 N.E.2d at 454.
¶ 93        In this case, Jacobs has no memory of why he got into cab No. 160 that night because he
       suffers from retrograde amnesia as a result of his brain injury. Therefore, it is impossible for
       him to present direct evidence that he relied on the appearance of authority in that instance. The
       Jacobses maintain, however, that reliance was demonstrated by habit testimony. The Jacobses
       presented evidence that he had a habit of taking YCA-affiliated taxicabs which stemmed from
       a bad experience with a Checker cab in the 1980s. Jacobs explained that he is “very risk
       adverse” and ever since his “terrible” and fear-inducing incident with a reckless Checker
       driver, he has been a loyal YCA customer on “hundreds” of occasions because he has believed
       YCA drivers to be responsible and their vehicles to be safer and cleaner than other cabs. He
       also said “Yellow Cab was my cab company” and “without a doubt I was relying on Yellow
       Cab [that night] as I had hundreds of times before.” Zielinski corroborated Jacobs’s habit
       evidence by testifying that she has taken numerous cabs with him over a period of many years
       and that he would invariably take YCA cabs. She testified that she and Jacobs would meet at a
       cabstand at least 40 to 50 times a year, for nine years, and that he would invariably insist on
       taking a YCA cab, even if that meant disregarding the public’s custom of taking the first cab in
       line and waiting for a YCA cab to be available. She characterized Jacobs’s regular practice of
       choosing only YCA as one of his “quirks.” In addition to testifying to Jacobs’s regular practice,
       Zielinski testified that when they left the restaurant that evening, Jacobs said “I’m going to go
       grab the Yellow cab,” which is not the same as saying he was going to take “a cab.”
¶ 94        From this evidence of Jacobs’s habit of relying on YCA cabs even if it was inconvenient
       and his specific choice of taking “the Yellow cab” that evening, a jury could reasonably infer
       that Jacobs relied on YCA that night. Therefore, the Jacobses met their burden of providing
       “ ‘some evidence’ ” of reliance. Nolan, 233 Ill. 2d at 430, 910 N.E.2d at 556 (quoting Thacker,
       151 Ill. 2d at 354, 603 N.E.2d at 454).
¶ 95        YCA makes the additional argument that the habit evidence was improperly admitted.
       Specifically, it argues that the Jacobses did not prove his conduct was “semi-automatic,”

                                                   - 26 -
       occurred with “invariable regularity,” and was nondiscretionary, because he occasionally
       chose to take Flash cabs. YCA argues a habit cannot be discretionary, and that his use of Flash
       cabs indicates he did not have a habit of selecting YCA vehicles. The Jacobses respond that his
       corroborated, uncontradicted testimony about his habit of taking Yellow cabs was “detailed,
       specific and similar enough to raise a reliable inference” that he conformed to his habit on the
       night of the crash.
¶ 96        Illinois has adopted Federal Rule of Evidence 406 (Fed. R. Evid. 406) regarding the
       admission of habit and routine practice evidence. Alvarado v. Goepp, 278 Ill. App. 3d 494,
       496, 663 N.E.2d 63, 64 (1996); Ill. R. Evid. Committee Commentary 1 (adopted Jan. 1, 2011)
       (Illinois’s rules of evidence had been created ad hoc through case law, statutes, and supreme
       court rules, until 2011 when the Illinois Supreme Court approved evidentiary rules modeled on
       the Federal Rules of Evidence). Rule 406 provides:
                      “ ‘Evidence of the habit of a person or of the routine practice of an organization,
                 whether corroborated or not and regardless of the presence of eyewitnesses, is relevant
                 to prove that the conduct of the person or organization on a particular occasion was in
                 conformity with the habit or routine practice.’ ” (Emphasis in original.) Alvarado, 278
                 Ill. App. 3d at 496, 663 N.E.2d at 64 (quoting Fed. R. Evid. 406).
¶ 97        The decision to admit habit evidence is within the trial court’s discretion provided a proper
       foundation has been laid indicating that the conduct has become “semiautomatic, invariably
       regular and not merely a tendency to act in a given manner.” (Internal quotation marks
       omitted.) Alvarado, 278 Ill. App. 3d at 497, 663 N.E.2d at 64. “ ‘It is the notion of virtually
       invariable regularity that gives habit its probative force.’ ” Alvarado, 278 Ill. App. 3d at 497,
       663 N.E.2d at 65 (quoting Michael H. Graham, Cleary and Graham’s Handbook of Illinois
       Evidence § 406.1, at 229 (6th ed. 1994)). See also Michael H. Graham, Graham’s Handbook of
       Illinois Evidence § 406.1, at 287 (10th ed. 2010) (“Habit describes one’s regular response to a
       repeated specific situation so that doing the habitual act becomes semiautomatic and extremely
       regular.”).
¶ 98        YCA’s reliance on Knecht v. Radiac Abrasives, Inc., for the proposition that the conduct
       must “take[ ] on characteristics of a ministerial rather than discretionary act” is unavailing,
       because in that instance, the court was discussing routine business practices, rather than the
       habits of an individual. Knecht v. Radiac Abrasives, Inc., 219 Ill. App. 3d 979, 987-88, 579
       N.E.2d 1248, 1254 (1991) (“types of conduct qualifying for admission as a routine business
       practice are ministerial [not discretionary] acts: mailing, filing, sending notice, and the like”).
       An example of properly admitted habit evidence can be found in Keller, where the decedent’s
       daughter testified that she visited her father at his shop every day, that he was open for business
       13 hours every day of the week, and that during work hours he carried $300 to $400 cash on his
       person. People v. Keller, 267 Ill. App. 3d 602, 607, 641 N.E.2d 891, 894 (1994). The court
       found that the trial judge did not abuse his discretion in admitting the evidence and that the jury
       could infer from the testimony that the shopkeeper had a substantial amount of currency on his
       person on the day he was shot, and could infer from the fact that he had no currency on his
       person after the shooting that the shooter took that currency. Keller, 267 Ill. App. 3d at 609,
       641 N.E.2d at 896.
¶ 99        Here, the testimony was detailed and included specific numbers and time parameters. It
       was also not mere conjecture or speculation and was reliable. As just discussed above, Jacobs
       testified that for approximately 15 years he always took Yellow cabs when he hailed one on the

                                                   - 27 -
        street or at a cabstand because he believed the drivers were responsible and that the vehicles
        were safer and cleaner than other cabs. Zielinski testified that for nine years she met Jacobs at
        a cabstand near their offices at least 40 or 50 times a year and that he only took Yellow cabs, to
        the point that he would let other types of taxis go and wait for a YCA vehicle. Although he
        sometimes took Flash cabs as YCA now argues, Jacobs did so when he stayed late at the office,
        and he used Flash on these occasions because of the convenience of using a voucher to charge
        the cab fare and driver tip directly to his legal client. The fact that Jacobs occasionally chose to
        use Flash cabs when he stayed late in his office building does not undermine the evidence that
        his choice of YCA vehicles on other occasions was “semiautomatic, invariably regular and not
        merely a tendency to act in a given manner.” (Internal quotation marks omitted.) Alvarado, 278
        Ill. App. 3d at 497, 663 N.E.2d at 65. Therefore, we find no error in the court’s admission of
        habit evidence. Moreover, the jury could properly conclude from the evidence that Jacobs was
        in a YCA vehicle that night not because of chance or some unexpected reason, but because of
        his purposeful, invariable habit of relying on YCA as a quality taxicab provider.
¶ 100        Finally, YCA contends that if the court properly admitted the habit testimony, the jury
        should have been instructed with a legal definition of habit. We reiterate that the trial court has
        discretion regarding which instructions to give the jury. Luye, 348 Ill. App. 3d at 773, 809
        N.E.2d at 161. We will not find an abuse of discretion unless the instruction, considered as a
        whole, does not fully apprise the jury of the relevant law. Luye, 348 Ill. App. 3d at 773, 809
        N.E.2d at 161. Illinois Rule of Evidence 406 does not provide a definition of habit. Ill. R. Evid.
        406 (eff. Jan. 1, 2011). Nevertheless, as stated above, Illinois courts have held that a party
        seeking to admit habit evidence “must show conduct that becomes semiautomatic, invariably
        regular and not merely a tendency to act in a given manner.” (Internal quotation marks
        omitted.) Alvarado, 278 Ill. App. 3d at 497, 663 N.E.2d at 65.
¶ 101        Here, after the court determined that an instruction on habit should be given, YCA
        requested that the court also include a legal definition of “habit.” The court stated that it was
        not aware if there was an accepted legal definition and habit may just have its ordinary
        meaning. YCA replied that the jury “should know that they may have to find that in order to
        conclude that it’s a habit, it’s semi-automatic, invariably regular, and not just a tendency to
        act.” The court denied the request to give a definition and reasoned that counsel could make
        that point in closing arguments. Ultimately the jury was instructed as follows:
                     “You have heard testimony about whether or not Marc Jacobs had a habit of using
                taxicabs bearing the Yellow Cab Affiliation, Inc. emblem.
                     It is for the jury to determine whether or not he had that habit.
                     Evidence of the habit of a person may be used to prove that the conduct on a
                particular occasion was in conformity with the habit.”
¶ 102        Upon review of the instruction given, we find that the jury was fully, fairly, and
        comprehensively apprised of the relevant law. Luye, 348 Ill. App. 3d at 773, 809 N.E.2d at 161
        (quoting Schultz, 201 Ill. 2d at 273-74, 775 N.E.2d at 973). Although courts have referred to
        habit as a regular response to a distinct situation that is “semi-automatic” and “invariably
        regular,” the jury was not required to make these specific findings. Moreover, there is no single
        accepted definition in Illinois. In addition, jury instructions are viewed as a whole and
        reversible error occurs only when a party shows the instructions misled the jury and seriously
        prejudiced the party’s right to a fair trial. Schultz, 201 Ill. 2d at 285, 775 N.E.2d at 979. In this
        instance, as discussed above, the evidence was clear that Jacobs purposefully and habitually

                                                     - 28 -
        used YCA vehicles. The jury could be properly instructed to take that evidence into account in
        determining whether he relied on YCA as a provider of taxicab services on the night at issue.
        There is nothing in the record to suggest that YCA was prejudiced in the least because the
        instruction it was given did not include certain terminology.
¶ 103       Ezeagu’s primary contention on appeal is that the trial court abused its discretion by
        allowing the Jacobses’ accident reconstruction expert to contradict eyewitness testimony about
        the cab’s speed on the highway. Ezeagu contends Arce testified that from his perspective as a
        passenger in the box truck, the cab was traveling at a speed “just like us,” at approximately 55
        to 60 miles an hour, meaning at or about the posted highway speed limit, and thus, Arce
        corroborated Ezeagu’s testimony that he drove (lawfully) at 55 miles per hour and was just
        passing the Ogden exit when Jacobs screamed and Ezeagu veered off the highway. Ezeagu
        contends that in Illinois, a reconstruction expert may testify only if there are “no eyewitnesses
        to the occurrence and it is necessary to rely on the [expert’s] knowledge and application of
        principles of physics, engineering and other sciences beyond the ken of the average juror.”
        Block v. Lohan Associates, Inc., 269 Ill. App. 3d 745, 754, 645 N.E.2d 207, 214 (1993).
        Ezeagu contends that (1) neither of these two foundational requirements was met, (2) O’Hern
        improperly opined about the credibility or believability of a witness by testifying Arce “is not
        being truthful,” and (3) O’Hern “did not use any science; instead, he just believed the
        eyewitness to be untruthful and [then] speculated [about the cab’s highway speed].” Ezeagu
        contends he is entitled to a new trial due to O’Hern’s improper testimony on a crucial issue.
¶ 104       The Jacobses respond that Ezeagu’s discussion of the law is misleading, his recitation of
        the evidence is simply wrong, and O’Hern helped the jury make sense of the situation when he
        opined about details to which there was no eyewitness testimony.
¶ 105       Whether to admit expert reconstruction testimony is a matter within the trial court’s
        discretion (Palmer v. Craig, 246 Ill. App. 3d 323, 327, 615 N.E.2d 1294, 1297 (1993)), and in
        our opinion, Ezeagu does not show that this standard was violated. Ezeagu incorrectly relies on
        the statement of an appellate court in 1993 that “[r]econstruction experts may testify where
        there are no eyewitnesses to the occurrence and it is necessary to rely on the [expert’s]
        knowledge and application of principles of physics, engineering and other sciences beyond the
        ken of the average juror.” (Emphasis added.) Block, 269 Ill. App. 3d at 754, 645 N.E.2d at 214.
        The supreme court subsequently commented in 1994 that some “not entirely successful
        attempts to [apply supreme court precedent]” had resulted in “unnecessary confusion about
        whether expert reconstruction testimony may be admitted where there is also an eyewitness.”
        Zavala v. Powermatic, Inc., 167 Ill. 2d 542, 546, 658 N.E.2d 371, 373 (citing Michael H.
        Graham, Cleary and Graham’s Handbook of Illinois Evidence § 703.2, at 596 (6th ed. 1994)).
        The supreme court clarified that “[w]hether to admit expert reconstruction testimony,
        eyewitness or not, turns on the usual concerns of whether expert opinion testimony is
        appropriate generally.” (Emphasis added.) Zavala, 167 Ill. 2d at 546, 658 N.E.2d at 373.
        Accordingly, even when there is an eyewitness, an expert’s testimony may be admitted if that
        expert is (1) qualified in the field and (2) offers knowledge and the application of scientific
        principles that are beyond the ken of the average juror and thus, enables the jury to make
        factual determinations. Palmer, 246 Ill. App. 3d at 327, 615 N.E.2d at 1297 (the presence of
        eyewitnesses is but one factor, not the conclusive factor, in determining whether expert
        reconstruction testimony is admissible); Watkins, 172 Ill. 2d at 205, 665 N.E.2d at 1385
        (whether to admit expert reconstruction testimony depends upon the usual concerns of whether

                                                   - 29 -
        expert opinion is appropriate); Coffey v. Hancock, 122 Ill. App. 3d 442, 448, 461 N.E.2d 64, 69
        (1984) (expert reconstruction testimony may supplement lay witness testimony “where
        knowledge and application of principles of physics and chemistry are necessary to the jurors’
        proper interpretation of a vehicle’s speed”). Furthermore, an expert may testify as to an
        ultimate fact or issue without impermissibly treading on the fact finder’s role, because the fact
        finder is not required to accept the expert’s conclusion. Zavala, 167 Ill. 2d at 545, 658 N.E.2d
        at 373.
¶ 106       With regard to the first factor as to whether the expert’s opinion should have been
        admitted, O’Hern testified at length about his qualifications in the field of accident
        reconstruction, and Ezeagu is not challenging them. Therefore, we address only the second
        factor, which is whether O’Hern’s testimony was needed to explain scientific principles to the
        jury and if his testimony would help the jury in making factual determinations.
¶ 107       We note that Ezeagu is asking us to focus on a small part of Arce’s testimony. Arce’s
        eyewitness account did corroborate, to some extent, Ezeagu’s statement about the highway
        speed of the cab, when Arce initially said that the cab was traveling at about 55 to 60 miles per
        hour and at about the same speed as the box truck Arce was traveling in. However, Ezeagu fails
        to address Arce’s additional testimony that he then saw the cab speed up as it abruptly crossed
        from left to right in front of the box truck. Ezeagu’s sudden movement and lane changes were
        what drew Arce’s attention to the cab.
¶ 108       We also note that O’Hern never said Arce was “not being truthful,” as Ezeagu now argues.
        O’Hern said many other things, such as pointing out that Arce “clearly said he [had] never even
        looked at the [box truck’s] speedometer.” O’Hern also said “the physical evidence doesn’t
        match” all of Arce’s recollections. Thus, O’Hern suggested Arce misjudged the situation,
        instead of suggesting that Arce was untruthful and had intentionally told falsehoods to the jury.
        Furthermore, when O’Hern was specifically asked on cross-examination whether he believed
        Arce’s testimony, O’Hern answered: “I listened to it, but I didn’t use their speed of 55 to 60 for
        anything in my opinion, so it doesn’t matter if I believed it or not. I didn’t use it.” When
        pressed further on cross-examination as to whether he “[d]isregarded” Arce’s estimate of the
        cab’s highway speed, O’Hern unequivocally answered, “No. There was no reason to use it. He
        didn’t tell me the speed of the vehicle when he left the road, so that’s what I was looking for.”
        Thus, Ezeagu has misstated O’Hern’s remarks about Arce’s testimony.
¶ 109       Furthermore, O’Hern was indicating that from his point of view as an accident
        reconstruction expert, the accident was caused by “the speed of the vehicle when he left the
        road,” not by the earlier speed of the vehicle as it traveled on I-294. Therefore, Ezeagu’s main
        argument for reversal focuses on a detail, his highway speed, which is information that O’Hern
        did not need to know, “didn’t use,” and had “no reason to use” when O’Hern calculated the
        cab’s speed at that crucial moment when it “left the road.” O’Hern, like defense expert
        Barrette, did not begin his work with Arce’s estimate of the cab’s highway speed and then
        work forward through the event. Nor did O’Hern first “speculate[ ]” about the cab’s highway
        speed as Ezeagu now argues. Neither expert tried to first determine the vehicle’s highway
        speed before the driver was in trouble. Instead, the experts began their calculations by
        determining the speed of the cab when it slammed into the concrete wall. Both O’Hern and
        Barrette determined the speed at the point of impact and then, working backward through the
        event, they calculated the cab’s speed as it traveled across the grass, vaulted in the air, slipped
        off the banked edge of the cloverleaf, and traveled on the highway. O’Hern, like Barrette,

                                                    - 30 -
        explained that he gathered data from various police reports and made use of his measurements
        and observations at the crash site, his personal inspections of the wrecked vehicle and an
        exemplar vehicle, some historical crash data from national databases, the vehicle’s possible
        stopping distance at various speeds, mathematical calculations, principles of physics, and
        some manual or automated diagramming in order to extrapolate the cab’s speed at individual
        stages of the accident. O’Hern, like Barrette, applied his training and experience to objective
        information to determine the speed of the vehicle not only when it crashed into the concrete
        wall but also when it traveled on I-294. Thus, Ezeagu’s criticism of the expert testimony is a
        point not well taken. Ezeagu misstates the facts when he argues that O’Hern “did not use any
        science; instead, he just believed the eyewitness to be untruthful and [then] speculated [about
        the cab’s highway speed].”
¶ 110        Consistent with Arce’s testimony that the cab was initially traveling at 55 to 60 miles per
        hour, but sped up in order to move to the exit ramp, O’Hern opined that the cab was moving
        faster than 55 miles per hour, at somewhere between 55 and 70 miles per hour, when the cab
        left the highway exit ramp. O’Hern also testified to the maximum speed at which the minivan
        could travel and still adhere to the curve of the exit ramp and the purpose of the ramp’s
        advisory speed of 25 miles per hour. Arce did not testify about the cab’s speed when it left the
        roadway, and without the expert testimony, there would have been no evidence indicating how
        fast the vehicle was moving at the critical moment when it went out of Ezeagu’s control on the
        ramp. O’Hern’s comprehensive testimony about the accident was based on physical evidence
        and mathematical concepts that are beyond the ken of the average juror, and O’Hern expert’s
        opinion assisted the jury in making sense of a situation where there was only partial eyewitness
        testimony.
¶ 111        In short, we agree with the Jacobses’ contention that Ezeagu’s description of the expert
        testimony is simply wrong, that his presentation of the law is misleading, and that O’Hern
        ultimately helped the jury make sense of the situation when he opined about details to which
        there was no eyewitness testimony. For this latter reason, we find that the reconstruction
        evidence was needed and properly admitted for the jury’s consideration, and it is not a proper
        basis for reversal of the judgment. Furthermore, even if O’Hern’s testimony was somehow
        damaging to Ezeagu’s defense, Ezeagu had the opportunity to refute it with his own expert
        reconstruction witness. To have allowed one expert to opine, but not the other, would have
        been unfair. Zavala, 167 Ill. 2d at 547, 658 N.E.2d at 373; Kelly v. American Motors Corp.,
        130 Ill. App. 3d 662, 672, 474 N.E.2d 814, 821-22 (1985) (where plaintiff put on expert
        testimony, it was unfair to prevent the defendant from introducing the same kind of evidence).
        For these reasons, we emphatically reject Ezeagu’s main argument for reversal of the
        judgment.
¶ 112        Like YCA, Ezeagu cites Alvarado and argues that the trial court erred in admitting general
        careful habit testimony because of a lack of foundation showing that Jacobs’s “careful habits”
        were semiautomatic and invariably regular. Alvarado, 278 Ill. App. 3d at 497, 663 N.E.2d at
        64. However, where YCA focused on Jacobs’s and Zielinki’s testimony, Ezeagu’s appeal
        focuses on Deborah’s testimony.
¶ 113        Deborah told the jury that her husband is generally a man of “careful habits,” and she
        answered affirmatively when asked specifically whether he was careful when riding a bicycle
        or driving a car, and is protective of his children and himself. When Ezeagu objected to the line
        of questioning, there was a sidebar conference, after which the trial judge said to the jury: “I’m

                                                    - 31 -
        going to sustain the objection. Ladies and gentlemen, just disregard the testimony regarding
        power tools, bicycles, driving a car and protection of children. The remainder of the questions
        on that subject will stand.”
¶ 114       Ezeagu contends that he was prejudiced by Deborah’s testimony because she was the only
        witness to contradict his testimony that the accident was caused by his passenger’s sudden and
        unexpected screaming. Ezeagu contends that his positive testimony would have allowed the
        jury to find that the passenger was the sole cause of the accident and then return a verdict in
        Ezeagu’s favor.
¶ 115       The Jacobses respond that “careful habits” testimony is allowed where a plaintiff’s
        retrograde amnesia prevents him from remembering the accident at issue, and also that Ezeagu
        was not prejudiced because the only basis for the jury’s 12% fault adjustment was Ezeagu’s
        testimony. The Jacobses contend their “careful habits” testimony was the only evidence they
        could use to contradict Ezeagu’s self-serving and preposterous contention that he, a mature,
        professional driver, drove off the road and into a concrete wall because his passenger told him
        he was missing his turnoff.
¶ 116       It is within the court’s sound discretion to admit or deny the introduction of evidence, and
        we reverse only if we find an abuse of that discretion. Grewe v. West Washington County Unit
        District No. 10, 303 Ill. App. 3d 299, 306, 707 N.E.2d 739, 744 (1999). It bears repeating that
        an abuse of discretion has occurred only when it can be said that no reasonable person would
        adopt the same view as the trial court. Schwartz, 177 Ill. 2d at 176, 685 N.E.2d at 876.
        Although usually evidence of general good habits is not admissible, evidence of careful habits
        is admissible to show due care when the plaintiff suffers from retrograde amnesia and no
        eyewitnesses other than the defendant are available. Eichorn v. Olson, 32 Ill. App. 3d 587, 591,
        335 N.E.2d 774, 776 (1975) (admitting the testimony of a family member concerning
        plaintiff’s careful habits where there were no witnesses to collision and plaintiff was unable to
        recall events at or before the time of impact, due to amnesia). This is the standard applicable to
        Ezeagu’s argument, instead of the standard applicable to habit testimony, for which a
        foundation must be laid that the conduct is semiautomatic and invariably regular. See Grewe,
        303 Ill. App. 3d at 306, 707 N.E.2d at 744.
¶ 117       Here, the court significantly limited Deborah’s careful habits testimony. In fact, the court
        sustained Ezeagu’s objection, struck almost all the questions and answers, and told the jury to
        disregard those statements. The remaining statement that Jacobs was generally a man of
        careful habits was permissible due to his retrograde amnesia. Therefore, we do not find that the
        court abused its discretion in allowing this minimal testimony.
¶ 118       Ezeagu next contends the jury instruction about habits was confusing, because the Jacobses
        offered testimony concerning two entirely different habits. In order to establish apparent
        agency, the Jacobses put on evidence of his habit of choosing YCA cabs, and in order to refute
        Ezeagu’s defense, the Jacobses put on evidence of him being a man of careful habits. We set
        out the instructions earlier when addressing YCA’s appeal, but repeat the brief instructions
        here and now point out that the trial court expressly referred to the first type of habit evidence:
                     “You have heard testimony about whether or not Marc Jacobs had a habit of using
                 taxicabs bearing the Yellow Cab Affiliation, Inc. emblem.
                     It is for the jury to determine whether or not he had that habit.



                                                    - 32 -
                     Evidence of the habit of a person may be used to prove that the conduct on a
                 particular occasion was in conformity with the habit.”
¶ 119       Jury instructions are reviewed under the abuse of discretion standard (Luye, 348 Ill. App.
        3d at 773, 809 N.E.2d at 161), and the propriety of instructions is determined by considering
        them in their entirety (Saunders v. Schultz, 20 Ill. 2d 301, 314, 170 N.E.2d 163, 170 (1960) (the
        test in determining the propriety of tendered instructions is whether the jury was fairly, fully,
        and comprehensively informed as to the relevant principles, considering the instructions in
        their entirety)). A reviewing court will not reverse on the basis of instructions unless they
        clearly misled the jury and resulted in prejudice to the appellant. Sinclair v. Berlin, 325 Ill.
        App. 3d 458, 464, 758 N.E.2d 442, 447 (2001).
¶ 120       Ezeagu fails to explain how he was prejudiced by the instructions. Furthermore, we are
        confident that the carefully phrased instructions as a whole did not confuse the jury on the
        subject of habits. We reject Ezeagu’s argument for reversal and do not find that the court
        abused its discretion in giving the habit instruction.
¶ 121       Ezeagu also points out that the Jacobses argued general careful habits in their closing
        arguments despite assuring the court that they would not make such an argument. Notably,
        however, Ezeagu did not raise an objection at the time or include the issue in his posttrial
        motion. Failure to object to improper closing argument results in forfeiture of the objection on
        appeal. People v. Winstead, 90 Ill. App. 2d 167, 183, 234 N.E.2d 175, 184 (1967) (there is a
        general rule that the failure to object to closing arguments bars their review). Furthermore, as
        we said above with regard to YCA’s posttrial motion, points which are omitted from a posttrial
        motion may not be raised on appeal. 735 ILCS 5/2-1202(b) (West 2014) (section of Code of
        Civil Procedure requiring that a posttrial motion contain the points relied upon, specify the
        supporting grounds, and state the relief desired); Ill. S. Ct. R. 366(b)(iii) (eff. Feb. 1, 1994)
        (supreme court rule indicating points, grounds, or relief that are not specified in a posttrial
        motion may not be argued on appeal). Waiver aside, Ezeagu’s argument is unconvincing.
        Closing arguments occurred after the trial court’s decision to give the instruction, and actions
        after the fact do not affect the propriety of the court’s decision.
¶ 122       Ezeagu next argues the trial court erred in refusing a proposed special interrogatory on sole
        proximate cause because the special interrogatories that were accepted went to an ultimate
        factual issue and could have been answered inconsistently with the general verdict. The
        Jacobses respond that the court did not err in denying either of Ezeagu’s proposed
        interrogatories because they were in the wrong format.
¶ 123       Use of a general verdict accompanied by written interrogatories requires the jury to give
        close attention to the more important issues in the case, and its answers serve as a check on the
        propriety of the general verdict. First National Bank of Elgin v. Szwankowski, 109 Ill. App. 2d
        268, 275, 248 N.E.2d 517, 521 (1969). Under the plain language of section 2-1108 of the Code
        of Civil Procedure, the jury is required to answer a special interrogatories at the request of
        party:
                 “Verdict—Special interrogatories. Unless the nature of the case requires otherwise, the
                 jury shall render a general verdict. The jury may be required by the court, and must be
                 required on request of any party, to find specially upon any material question or
                 questions of fact submitted to the jury in writing. Special interrogatories shall be
                 tendered, objected to, ruled upon and submitted to the jury as in the case of instructions.
                 Submitting or refusing to submit a question of fact to the jury may be reviewed on

                                                     - 33 -
                appeal, as a ruling on a question of a law. When the special finding of fact is
                inconsistent with the general verdict, the former controls the latter and the court may
                enter judgment accordingly.” 735 ILCS 5/2-1108 (West 2014).
        See Thomas v. Johnson Controls, Inc., 344 Ill. App. 3d 1026, 1032-33, 801 N.E.2d 90,
        95-96 (2003).
¶ 124       Under this authority, the trial court has no discretion to reject a special interrogatory that is
        in proper form. Thomas, 344 Ill. App. 3d at 1033, 801 N.E.2d at 96. A special interrogatory is
        in proper form if it meets the following criteria: “(1) it relates to an ultimate issue of fact upon
        which the rights of the parties depend, and (2) an answer responsive thereto is inconsistent with
        some general verdict that might be returned.” Simmons v. Garces, 198 Ill. 2d 541, 563, 763
        N.E.2d 720, 734 (2002). Furthermore, the special interrogatory should be a single question,
        worded in terms that are simple, unambiguous, and understandable to the jury; the question
        must not be repetitive, confusing, or misleading. Simmons, 198 Ill. 2d at 563, 763 N.E.2d at
        735.
¶ 125       Ezeagu proposed two special interrogatories regarding proximate cause. The first one read:
        “Did Marc Jacobs immediately before the time of the occurrence in question fail to exercise
        ordinary care for his own safety, which was the proximate cause of his injuries? Yes No” The
        court reasoned that this interrogatory would not serve as a general check on a general verdict.
¶ 126       The first proposed special interrogatory was properly rejected because it consisted of two
        clauses, which taken together, was not answerable with a single “Yes” or “No.” This
        compound interrogatory allows for only two options: (1) that Jacobs failed to exercise ordinary
        care and was the sole cause of his injuries, or (2) that Jacobs did not fail to exercise ordinary
        care and was not the sole cause of his injuries. There were, however, other possible factual
        findings which could support a negligence verdict. For example, the jury could answer “Yes”
        to did “Jacobs *** fail to exercise ordinary care for his own safety” but then “No” to “which
        was the proximate cause of his injuries.” (Emphasis added.) In fact, any jury that found
        contributory negligence, as the jury did in this case, would not be able to answer this special
        interrogatory. The proposed special interrogatory was flawed because it was not a single,
        straightforward question, and thus, it was properly rejected.
¶ 127       Ezeagu then proposed a second special interrogatory, asking “Were Marc Jacobs’ actions
        on the night of the accident the sole proximate cause of plaintiff’s injuries and damages? Yes
        No” This was not a compound interrogatory, however, the language was so broad that a
        responsive answer would not necessarily be inconsistent with a general verdict. It is not clear
        what part of the verdict is being tested because the question does not specify any particular
        “actions on the night of the accident.” It could refer to Jacobs’s action of selecting Ezeagu’s
        cab, giving directions, using his phone during the ride, or yelling out to exit the highway. The
        reason for Jacobs’s action of selecting the YCA-affiliated cab was a contested issue, and
        separately, his actions during the cab ride and the extent to which they contributed to the
        accident were also disputed. Thus, the proposed second special interrogatory was not in proper
        form, and the trial court did not err by rejecting it. Furthermore, Ezeagu is incorrect when he
        contends that his second proposed special interrogatory was “nearly identical” to the following
        one found acceptable in Snyder: “ ‘On the date of the accident and at the time and place of the
        accident in question in this case, was the driving conduct of the plaintiff, Norma Snyder, the
        sole proximate cause of the accident?’ ” Snyder v. Curran Township, 281 Ill. App. 3d 56, 62,
        666 N.E.2d 818, 822-23 (1996). The Snyder special interrogatory not only specified that the

                                                     - 34 -
        conduct in question occurred “ ‘at the time and place of the accident’ ” but also further
        narrowed the jury’s focus to the “ ‘driving conduct of the plaintiff.’ ” Snyder, 281 Ill. App. 3d
        at 62, 666 N.E.2d at 822-23. Ezeagu’s proposed second interrogatory referred generally and
        broadly to “Marc Jacobs’ actions on the night of the accident.”
¶ 128       Ezeagu finally contends that because there was inadequate evidence of the wife’s damages,
        the trial court erred in denying Ezeagu’s motion for a remittitur of her $3.96 million award for
        loss of consortium. The Jacobses respond that deference should be given to the careful,
        deliberative process of the jury, and that because the award falls within the flexible range
        supported by the facts, the jury’s decision should not be disturbed. Also, the trial court was in
        the best position to evaluate the evidence and did not abuse its discretion when it denied
        Ezeagu’s motion.
¶ 129       Deborah’s testimony as to her damages was as follows. Deborah and her husband first met
        in high school when they both worked at a Kentucky Fried Chicken restaurant, began dating
        during her sophomore year and his senior year in college, and were married in 1985, a few
        weeks after he took the bar exam. With her bachelor’s degree in physical therapy, she took a
        job at the Rehabilitation Institute of Chicago in 1985, and went to night school at Northwestern
        Kellogg to earn her MBA in health care. After that, Ernst & Young hired her in 1989 to do
        health care facilities planning. She switched to part-time work with the firm in 1992, after the
        Jacobses’ first son was born, and she quit the job about six months after their second son was
        born in 1997. She was a full time stay-at-home parent only for about two years, because in
        1999, a former Ernst & Young colleague called for help with a project and Deborah decided to
        start her own consulting business. The fact that her husband’s income kept growing over the
        years gave Deborah the flexibility to either consult on projects or stay home with the kids. The
        boys were in third and seventh grades when the accident occurred in 2005. Her husband went
        back to work in 2006, but it quickly became apparent that he was struggling and that she
        needed to take a full-time job to provide for their family. Her work led to her having a major
        client in California, and that led to the couple’s decision in 2013 to transfer to San Diego so she
        could become a senior manager with her employer and possibly a partner.
¶ 130       Because of the accident, her husband is often overwhelmed by stimuli such as music and
        lights, “can very quickly kind of get out of control,” worries a lot, and is distractible. The
        Jacobses can no longer engage in ordinary dialogue, because if she interrupts him instead of
        raising her hand, he will forget what he was talking about. His cognitive fatigue causes him to
        be “literally on the couch and done” by 3:30 or 4 p.m. and unable to have “meaningful
        conversations” in the evening. The family now rarely entertains guests. They used to be “just
        easy going, kind of spontaneous and flexible,” but now her husband does best by being “in a
        very predictable environment” and maintaining a strict schedule of being asleep every night by
        9 p.m. Prior to the accident, he had a good sense of humor, was playful, engaging, and was
        known for being witty, but because of his injuries, he is not as quick as he once was and he does
        not smile very much anymore. Although Deborah likes to sleep in the same room with him, she
        sometimes leaves, because he now has sleep apnea and snores due to a deviated septum. They
        are still each other’s best partners, but she no longer feels supported in her goals and she avoids
        sharing unpleasant information with him. Their relationship has changed because she now has
        to take care of him, but the depth and scope of her love has not changed.
¶ 131       The de novo standard is used when reviewing the denial of a motion for remittitur. Diaz v.
        Legat Architects, Inc., 397 Ill. App. 3d 13, 45, 920 N.E.2d 582, 608 (2009). Remittitur is

                                                    - 35 -
        appropriate only where a jury’s verdict falls outside the range of fair and reasonable
        compensation, is the result of passion or prejudice, or is so large that it shocks judicial
        conscience. Wagner v. City of Chicago, 254 Ill. App. 3d 842, 860, 626 N.E.2d 1227, 1240
        (1993) (“[d]amages are peculiarly an issue of fact for a jury to determine and are subject to
        reversal [only] when excessive”); Carroll v. Preston Trucking Co., 349 Ill. App. 3d 562, 571,
        572, 812 N.E.2d 431, 439, 440 (2004) (a jury award will not be compared to jury awards in
        other cases but will be reviewed to ensure that it is within the range of fair and reasonable
        compensation, does not appear to be a product of passion or prejudice, and is not so large that it
        shocks the judicial conscience).
¶ 132       Our review of the record indicates the jury’s award is supported by sufficient evidence and
        that there is no basis for concluding that that the amount is excessive or based upon some
        improper motive. Deborah’s testimony and the medical evidence about her husband’s injuries
        and prognosis indicate there is no question that she has suffered and will continue to suffer a
        diminished relationship with her husband. She still loves him and considers him her best
        partner, but their relationship was irretrievably changed by his injuries. She can no longer carry
        on an ordinary conversation with her partner because he is distractible, she must be careful not
        to give him upsetting information, and she cannot have a meaningful discussion with him after
        3:30 or 4 p.m. in the afternoon because he is too fatigued. They were once an “easy going,”
        “spontaneous,” and “flexible” couple, but now they rarely invite people into their home; he
        needs a “very predictable environment,” which is not overstimulating, and he must turn in
        quite early every night to get sufficient rest. He is no longer the quick person she married, and
        he no longer smiles as much as he did. In addition, they have switched roles and she now takes
        care of him, she cannot necessarily look to him for emotional support, and she has become the
        family’s primary breadwinner. In a nutshell, Jacobs is not the companion that he once was to
        Deborah.
¶ 133       Furthermore, the award of $3.96 million is sizeable, but we do not find that the trial court
        abused its discretion in concluding that the amount is within the fair range of reasonable
        compensation. Deborah conveyed facts which support the award and indicate the amount is
        proportionate compensation for her irretrievable loss.
¶ 134       Ezeagu ignores much of her testimony, however, by focusing on positive statements, such
        as that Jacobs continues to be a kind person, he still has a gift of humor, he is still her best
        partner, and she now loves him “even more.” Deborah said much more than the reader would
        gather from Ezeagu’s appellate brief. As detailed above, she continues to have a positive,
        loving relationship with her partner, but he is not the person he used to be and their interactions
        have changed dramatically to accommodate his needs. Furthermore, she once had the flexible
        schedule of a part-time consultant, but she had to reenter the workforce; she became the
        family’s primary breadwinner, and they have relocated to southern California to further her
        career.
¶ 135       Ezeagu also plays up the fact that there was little testimony regarding the couple’s conjugal
        relationship. Ezeagu argues the only testimony suggesting a “loss of consortium” was
        Deborah’s testimony that her husband snores sometimes and that she moves to another room,
        and the husband’s testimony that since the accident they are “less frequently” intimate, though
        there is still great affection between them. A loss of consortium claim, however, encompasses
        not only conjugal relations but also companionship. Brown v. Metzger, 104 Ill. 2d 30, 34, 470
        N.E.2d 302, 304 (1984) (“Loss of consortium encompasses two basic elements of the marital

                                                    - 36 -
        relationship ***, which includes companionship and sexual intercourse.”); Monroe v. Trinity
        Hospital-Advocate, 345 Ill. App. 3d 896, 899, 803 N.E.2d 1002, 1005 (2004) (“The basis for
        recovery for loss of consortium is interference with the continuance of a healthy and happy
        marriage and injury to the conjugal relation.”); Dini v. Naiditch, 20 Ill. 2d 406, 427, 170
        N.E.2d 881, 891 (1960) (consortium includes material support, companionship, felicity, and
        sexual intercourse). Ezeagu cites no authority that supports his limited definition of a
        consortium claim, and there was ample testimony regarding the change in the Jacobses’
        marriage due to his injuries.
¶ 136       The record does not indicate the multi-million dollar verdict falls outside the range of fair
        and reasonable compensation or is the result of the jury’s passion or prejudice, and although it
        is a substantial award, it is not so large that we find it shocking. Accordingly, we reject
        Ezeagu’s argument that the trial court abused its discretion by denying his motion for
        remittitur.
¶ 137       For these reasons, we affirm judgment for the Jacobses and against YCA and Ezeagu.

¶ 138       Affirmed.

¶ 139        JUSTICE COBBS, dissenting.
¶ 140        The majority analyzes this case as if it were a typical apparent agency case, but this case is
        plagued with facts and circumstances that make it far from typical. When its unique nature is
        taken into account, it is abundantly clear that the court’s ruling granting plaintiff’s motion
        in limine No. 23 and barring evidence of the city ordinances was not only based on a
        misapplication of the law but led to a misleading presentation of evidence that confused the
        jury and, ultimately, substantially prejudiced YCA. In such circumstances, the court has
        abused its discretion and we are compelled to remand the case for a new trial. Ayala v. Murad,
        367 Ill. App. 3d 591, 601 (2006) (holding that exclusion of relevant evidence is an abuse of
        discretion where the error was serious and prejudicial). The majority completely ignores the
        sui generis nature of taxicab regulation in Chicago, as well as established principles of
        apparent agency, which paves the way for a routine, but flawed, abuse of discretion analysis.
        We are not required to automatically affirm every ruling reviewed for an abuse of discretion,
        and we must always be mindful of our overriding concern to obtain a just, fair, equitable, and
        impartial adjudication of the parties’ rights. See, e.g., Smith v. Illinois Central R.R. Co., 223 Ill.
        2d 441, 451-52 (2006). Because I disagree with the majority’s analysis and its conclusion, I
        respectfully dissent.
¶ 141        In my view, the resolution of this apparent agency case must be viewed within the
        complete framework that governed YCA’s behavior to determine the extent that YCA’s
        voluntary actions constituted “holding out.” Unlike other industries where an apparent
        principal has complete control over the appearance of agency, that is not the case for the
        taxicab industry in the city of Chicago. First, it should be noted that in the typical apparent
        agency case there are two actors: the alleged apparent agent and the alleged apparent principal.
        Here, there are four: the city of Chicago, YCA, Zegus, Inc., and Ezeagu. For reasons unknown,
        plaintiffs voluntarily dismissed Zegus, Inc., the owner of the taxicab and the entity that actually
        controlled Ezeagu’s conduct, the day of trial.
¶ 142        Second, affiliations, medallion owners, and taxicab drivers are subject to comprehensive
        regulation that is designed to prioritize public safety, urban planning, and even social justice.

                                                     - 37 -
        In some ways the taxicab industry is more similar to a public utility than to the brands like
        Starbucks, Nike, and Lou Malnati’s. In reality, YCA is mandated by the Code to provide the
        color scheme, emblem, dispatching services, address, telephone number, registered agent, and
        insurance to affiliates that the Code requires, but which might be too cumbersome for an
        individual medallion holder to maintain for themselves and for the city to regularly check-up
        on. Chicago Municipal Code § 9-112-010(a) (amended Nov. 15, 2000). In other words, taxicab
        affiliations help unify and identify medallion owners to assist the city in regulating them
        effectively. See, e.g., Chicago Municipal Code §§ 9-112-390 (affiliate shall paint the
        affiliation color scheme, trade name or emblem, and telephone number on the exterior of the
        vehicle to establish the responsibility of the affiliation in the operation of the taxicab),
        9-112-230(c) (affiliation cannot dispatch a cab unless a vehicle is properly licensed),
        9-112-230(e)(1) (affiliation is responsible for ensuring that dispatch equipment is activated
        and operating at all times when the cab is in service), 9-112-215(e) (affiliations are responsible
        for ensuring drivers comply with rules regarding underserved areas), and 9-112-230(j)
        (requiring affiliations to offer a continuing education program or be charged a fee) (amended
        Nov. 15, 2000).
¶ 143       In its opinion, the majority fails to acknowledge that the role of an affiliation is, in part, to
        assist the city in regulating taxicabs by ensuring its members’ compliance with the Code. The
        majority’s oversight is particularly troubling when it refers to the “Affiliation Agreement”
        (which was barred by the court on plaintiffs’ motion but about which plaintiffs’ counsel
        nevertheless systematically questioned the owner of the taxicab) which, as the majority also
        notes, provides that YCA reserves the right to give “final approval” regarding the “shade
        and/or tone of the Colors on the Taxicab” and the “forms and locations of the affiliation’s
        insignia on the vehicle.” Missing, however, is any mention by the majority that YCA is
        required to include certain provisions in its contracts and to ensure that its affiliates are
        complying with the Code.
¶ 144       Another factor that differentiates this case from the ordinary apparent agency case is that
        any benefit YCA receives from the appearance of agency is highly attenuated. The
        considerations set forth in Gilbert v. Sycamore Municipal Hospital, 156 Ill. 2d 511 (1993), are
        instructive. In Gilbert, our supreme court extended the application of apparent agency to the
        medical industry. Id. at 522. In doing so, the court reasoned that apparent agency should apply
        in that context because, looking to the industry as a whole, the court observed that modern
        hospitals were becoming “big business” by increasingly holding themselves out as the
        provider of medical services and were competing with each other to attract customers through
        expensive advertising campaigns. The court further observed that when the independent
        contractor physicians do their job well, the hospitals profit financially. Id. at 520.
¶ 145       None of the characteristics found in Gilbert are present here. First, the city completely
        changed the way the taxicab industry functioned in the 1990s to implement the affiliation
        structure. This was done, in part, to give the city more control over taxicabs for the purpose of
        promoting public safety and to limit the size of taxicab companies such as the former Yellow
        Cab Company. Thus, although the former Yellow Cab Company owned medallions and
        provided taxicab services, the city regulations broke up that regime, causing the company to
        sell its medallions until it did not own any. Further, rather than intentionally holding itself out
        as a provider of taxicab services, members of the taxicab industry requested that they be able to
        inform the public that the taxicabs were independently owned and operated and that request

                                                     - 38 -
        was denied. Furthermore, the regulations cap the percentage of affiliates that an affiliation can
        have to 25% of the total number of licensed taxicabs (Chicago Municipal Code § 9-112-230(b)
        (amended Nov. 15, 2000)) and set the cost of the fees affiliates pay (Chicago Municipal Code
        § 9-112-230(k) (amended Nov. 15, 2000)). In addition, taxicab affiliations only receive money
        from fees paid by medallion owners and do not receive money from “fares.” Thus, they do not
        receive any money from the public or financially benefit when a driver does his job well. As
        the owner of the taxicab testified, it is common for medallion owners to periodically change
        affiliations because the affiliation of a cab has little to do with how many “fares” they get.
        When people hail a cab, most just take the first cab available. Taking all of these circumstances
        together, it is evident that to examine whether a taxicab affiliation was an apparent principal
        without considering the city’s regulatory scheme that controls their behavior makes neither
        legal nor practical sense.
¶ 146        The majority is able to avoid discussing the particular circumstances that define this case
        by concluding that the ordinances were not relevant because the city did not require YCA to
        choose the “distinctive” yellow color or “nearly the same logo of its predecessor.”
        Significantly, these facts alone do not resolve the question presented here: whether or not
        evidence of the ordinances had “any tendency to make the existence of a fact that is of
        consequence to the determination of the action either more or less probable [than] it would be
        without the evidence.” (Internal quotation marks omitted.) McHale v. Kiswani Trucking, Inc.,
        2015 IL App (1st) 132625, ¶ 89. In my view, it is unquestionable that the city ordinances meet
        that low standard because they make whether YCA held itself out as a provider of taxicab
        services more or less probable.
¶ 147        My conclusion is rooted in established principles and the purpose of apparent agency
        which make clear that an apparent principal’s conduct must be voluntary. Inexplicably, the
        majority does not engage in this inquiry, despite the fact that YCA’s defense below was that
        the alleged indicia of agency were required by ordinance and were not voluntary and, further, a
        central question presented by YCA in its brief was whether ordinances and other legal
        requirements can have an effect on the creation of apparent agency. Instead, the majority
        deems the selection of a particular name, color scheme, and logo dispositive as a matter of law
        of the element of “holding out.”
¶ 148        Although there are many exceptions, normally, one who engages the services of an
        independent contractor is not liable for the torts the independent contractor commits. Letsos v.
        Century 21-New West Realty, 285 Ill. App. 3d 1056, 1065 (1996); Restatement (Second) of
        Torts § 409 (1965). The reasoning behind the common law rule is that an employer has no
        power or control over the independent contractor, thus the independent contractor should be
        responsible for preventing the risk. Restatement (Second) of Torts § 409 cmt. b (1965). The
        doctrine of apparent agency, also called apparent authority, however, imposes liability on a
        putative principal where its conduct causes an innocent third party to reasonably assume that
        an agency relationship exists. O’Banner v. McDonald’s Corp., 173 Ill. 2d 208, 213 (1996)
        (citing Gilbert 156 Ill. 2d at 523-24). Consequently, under apparent agency, there may be
        “authority in an agent *** which the principal holds the agent out as possessing.” Gilbert, 156
        Ill. 2d at 523.
¶ 149        To establish apparent agency, a plaintiff must show: “(1) that the principal held the agent
        out as having authority or knowingly acquiesced in the agent’s exercise of authority; (2) based
        on the actions of the principal and agent, the third person reasonably concluded that an agency

                                                   - 39 -
        relationship existed; and (3) the third person relied on the agent’s apparent authority to his
        detriment.” Oliveira-Brooks v. Re/Max International, Inc., 372 Ill. App. 3d 127, 137 (2007)
        (citing Gilbert, 156 Ill. 2d at 525). It is well settled that apparent authority must be based on the
        words and acts of the principal. Cove Management v. AFLAC, Inc., 2013 IL App (1st) 120884,
        ¶ 24 (citing Lawcock v. United States Trotting Ass’n, 55 Ill. App. 2d 211, 217 (1965)).
        Although in an apparent agency relationship the principal does not have actual control over an
        independent contractor, we look to whether the apparent principal’s conduct controlled the
        appearance of agency that was created. Id. If the apparent principal’s actions or knowledge
        combined with acquiescence created the impression of agency, it is fair to hold it responsible
        as if it were an actual principal. See O’Banner, 173 Ill. 2d at 213; Bank of Waukegan v.
        Epilepsy Foundation of America, 163 Ill. App. 3d 901, 907 (1987). A plaintiff cannot merely
        present evidence of what he or she believed manifested an appearance of agency, the agency
        must flow from the principal. See Cove Management, 2013 IL App (1st) 120884, ¶ 24;
        Northern Trust Co. v. St. Francis Hospital, 168 Ill. App. 3d 270, 278 (1988); Restatement
        (Third) of Agency § 2.03 (2006).
¶ 150        The doctrine of apparent agency is based on the principles of estoppel. O’Banner, 173 Ill.
        2d at 213; York v. Rush-Presbyterian-St. Luke’s Medical Center, 222 Ill. 2d 147, 187 (2006).
        Liability is imposed despite the lack of an actual agency relationship because the apparent
        principal’s conduct caused the third party’s belief that an agency relationship existed.
        O’Banner, 173 Ill. 2d at 213. “The idea is that if a principal creates the appearance that
        someone is his agent, he should not then be permitted to deny the agency if an innocent third
        person reasonably relies on the apparent agency and is harmed as a result.” Id.
¶ 151        Considering that an essential element of apparent agency is based on the apparent
        principal’s conduct, finding apparent agency where a putative principal legally has no control
        over its manifestations of agency would not further apparent agency’s equitable purpose. In
        fact, Williston on Contracts explains that agency by estoppel arises from a principal’s
        “voluntary act.” (Emphasis added.) 12 Samuel Williston & Richard A. Lord, A Treatise on the
        Law of Contracts § 35:13, at 224 (4th ed. 1999). Accordingly, whether an apparent principal’s
        manifestations were voluntary or controlled by ordinance is relevant to determining whether it
        “held out” that it was the principal of the apparent agent.
¶ 152        It is undisputed that the provisions of the Code strictly regulate the appearance of taxicabs.
        In fact, the city’s regulation of the appearance of taxicabs is so comprehensive that Bapat
        described it as “bumper to bumper.” The Code, as well as the deposition testimony of Bapat,
        Moberg, Dilanjian, and Ellis, make clear that, with one limited exception, all medallion owners
        are required to join an affiliation and they are mandated to paint their cars with the affiliation’s
        color scheme, logo, and telephone number. Chicago Municipal Code §§ 9-112-080(b)(7),
        9-112-390 (amended Nov. 15, 2000). According to the Code, this information must be
        displayed in precise locations on the exterior of the taxicab. Chicago Municipal Code
        § 9-112-390 (amended Nov. 15, 2000). The Code even specifies that words must be “painted
        in plain Gothic letters and figures of one-half-inch stroke and at least four inches in height.” Id.
        The Code lists many other requirements that involve the appearance of taxicabs, including
        provisions requiring a top light, clear visibility of cab number, cleanliness, and limiting
        advertisement. See Chicago Municipal Code §§ 9-112-050, 9-112-150, 9-112-160, 9-112-300
        (amended July 12, 1990); § 9-112-390 (amended Nov. 15, 2000).



                                                     - 40 -
¶ 153       Additionally, the language of the Code is unambiguous that “[n]o other name, number,
        emblem, or advertisement of any kind excepting signs required or permitted by this chapter,
        official license emblems or metal plate shall be painted or carried so as to be visible on the
        outside of any taxicab unless otherwise required by state law.” Chicago Municipal Code
        § 9-112-390 (amended Nov. 15, 2000). Accordingly, by the terms of the Code, affiliations
        were not permitted to disclaim that the vehicle was independently owned and operated, the
        primary method by which an apparent principal can limit liability. See Gilbert, 156 Ill. 2d at
        525; York, 222 Ill. 2d at 196-97. Bapat’s testimony supports this fact. Although she averred
        that she personally had never received an application asking to place the wording
        “independently owned and operated” on the exterior of a taxicab, it is apparent from reviewing
        her testimony that the city only permitted language and images specifically listed in the Code
        to be placed on a vehicle.
¶ 154       It is uncontroverted that some characteristics of the taxicab Ezeagu was driving were
        mandated by ordinance and others were the result of YCA’s voluntary conduct. The question
        before the jury should have been whether the aspects of the taxicab’s appearance that were the
        result of YCA’s voluntary conduct established “holding out.” Evidence of what the Code
        requires, and likewise prohibits, certainly makes whether YCA voluntarily held itself out as
        Ezeagu’s apparent principal more or less probable. Therefore, evidence of the Code was
        relevant.
¶ 155       The majority’s emphasis on the weaknesses in the witnesses’ testimony that was included
        in YCA’s offer of proof simply confuses the issue. Most of these weaknesses would go to the
        weight of the witnesses’ testimony and could be adequately addressed by cross-examination. I
        disagree with the majority that Moberg and Dilanjian’s testimony was too remote. Moberg
        testified that he last requested the “independently owned and operated” language in 2002 or
        2003, only two or three years before the accident, and Dilanjian requested the language
        between 1997 and 2000. It is an unreasonable burden to require associations to continuously
        request language that the city has repeatedly denied. Moreover, even if these witnesses’
        testimony was properly barred, their testimony was not necessary for YCA’s Code evidence to
        be admitted. Notably, the court could take judicial notice of the city ordinances. Central Austin
        Neighborhood Ass’n v. City of Chicago, 2013 IL App (1st) 123041, ¶ 13 (“Courts may take
        judicial notice of facts proven by ‘immediate and accurate demonstration by resort to easily
        accessible sources of indisputable accuracy.’ [Citation.]”); Daniels v. City of Venice, 162 Ill.
        App. 3d 788, 791 (1987) (explaining that trial courts may take judicial notice of municipal
        ordinances). Additionally, I strongly disagree that this issue was too confusing for the jury to
        consider. The court had the power to limit evidence of the Code to matters that concerned the
        appearance of the taxicab and the jury was capable of reviewing all the relevant evidence and
        determining the extent YCA held itself out as a provider of taxicab services.
¶ 156       Not only was the Code relevant, but its exclusion substantially prejudiced YCA,
        constituting an abuse of discretion. A trial court abuses its discretion if it “ ‘act[s] arbitrarily
        without the employment of conscientious judgment, exceed[s] the bounds of reason and
        ignore[s] recognized principles of law *** or if no reasonable person would take the position
        adopted by the court.’ [Citation.]” (Internal quotation marks omitted.) Alm v. Loyola
        University Medical Center, 373 Ill. App. 3d 1, 4, (2007) (quoting Schmitz v. Binette, 368 Ill.
        App. 3d 447, 452 (2006)). This court has explained that the exclusion of relevant evidence is
        an abuse of discretion that warrants reversal where the error is serious and results in prejudice.

                                                     - 41 -
        Ayala, 367 Ill. App. 3d at 601. That is exactly what has occurred here, where the court ignored
        established principles of apparent agency, YCA was prevented from presenting evidence that
        supported its theory of the case, and where the evidence as it was presented was extremely
        misleading.
¶ 157       It is clear from the record that the court misapplied basic principles of apparent agency. At
        oral argument on the motion, plaintiffs argued that the ordinances would only be relevant to
        establishing actual agency. Because their claim was only for apparent agency, they argued that
        the ordinances must be excluded as irrelevant. In ruling, the court accepted plaintiffs’
        argument and stated:
                     “This is not a matter of actual agency. It’s a matter concerning apparent agency.
                 And as both sides are familiar with theory, this is a theory of liability that defendants
                 may be subject to that relate [sic] solely to appearances, not to actualities. In other
                 words the legal status of the defendant is really not at issue here. Their status and their
                 relationship legally to the medallion owner and to the eventual taxicab driver, however
                 that person is driving the vehicle, through lease or any sort of arrangements, is really
                 irrelevant to the question of fact before the Jury about appearances here, about whether
                 or not this was an apparent agent, about holding out and detrimental reliance.”
¶ 158       The court’s reasoning reflects a misunderstanding of the role the city ordinances played in
        this case. The provisions of the Code strictly regulate the appearance of taxicabs. Although in
        an apparent agency case we are not concerned with who actually controlled the conduct of the
        driver, the entity that actually controlled the appearance of the vehicle is essential to the claim
        and is what apparent agency is based upon. Here, the Code was offered not to show the actual
        legal status of Ezeagu or that YCA did not “control” his conduct. Rather, it was offered to
        show that YCA’s alleged manifestations of agency, demonstrated by the appearance of the
        taxicab, were not voluntary and to provide context of the taxicab industry by explaining that
        the affiliation structure was created by the Code and one of its purposes is to facilitate the city’s
        enforcement of its regulations.
¶ 159       Additionally troubling here is that throughout this trial, including at oral arguments on
        plaintiff’s motion to bar evidence of the ordinances, the court seemed to accept plaintiffs’
        contention that the only relevant concern in this apparent agency case was Marc’s state of mind
        and whether he believed, based on the appearance of the taxicab, that Ezeagu was YCA’s
        agent. This argument ignores the basic precept of apparent agency law that the manifestations
        of apparent agency must be traceable to the principal. Restatement (Third) of Agency § 2.03
        (2006). It is not sufficient for a plaintiff to merely prove his or her state of mind based on what
        appeared to be an agency relationship. See Oliveira-Brooks, 372 Ill. App. 3d at 137. If that
        were the case, defendants would be strictly liable for the torts of others whenever their name
        appears on a vehicle that another person is driving, regardless of who put it there and whether
        they had knowledge of the appearance.
¶ 160       Furthermore, as plaintiffs point out in their brief, the court’s decision rested, in part, on
        Petrovich v. Share Health Plan of Illinois, Inc., 188 Ill. 2d 17 (1999), a case that holds that
        evidence of private contractual arrangements does not control a claim for apparent agency. It is
        obvious that such a contractual arrangement would not control an apparent agency case. I
        would point out, however, that Petrovich does not hold that that a private contractual
        arrangement is irrelevant to an apparent agency claim. In an apparent agency case, there is no
        requirement, neither is it desirable, that the jury not know who the actual principal was if one

                                                     - 42 -
        exists, as it did in this case. Nor is it necessary to prevent the jury from hearing information
        about any “actualities.” The actual circumstances of the case, however, always matter.
        Significantly, the entity actually responsible for the appearance of the taxicab was the very
        question to be decided. It should not be the goal of trial in an apparent agency case to persuade
        the jury that a defendant was an actual principal by so limiting the evidence such that the jury
        misperceives the relationships between the parties. Rather, the goal is to provide the jury with
        all the relevant evidence and to allow the jury to determine whether: (1) the principal held the
        agent out as having authority or knowingly acquiesced in the agent’s exercise of authority; (2)
        based on the actions of the principal, the third person reasonably believed that an agency
        relationship existed; and (3) the third person relied on the appearance of authority to his
        detriment. Oliveira-Brooks, 372 Ill. App. 3d at 137 (citing Gilbert, 156 Ill. 2d at 525).
¶ 161        Even more significant here, the court’s error completely prevented YCA from presenting
        evidence to support its theory of the case that the alleged manifestations of agency were
        involuntary because they were required by city ordinance. It is axiomatic that a fair trial
        demands that a defense be fully heard (West Chicago Street R.R. Co. v. Shannon, 106 Ill. App.
        120, 127 (1903)) and that “ ‘[e]ach party is entitled to present evidence which is relevant and
        material to its theory of the case.’ ” 1601 South Michigan Partners v. Measuron, 271 Ill. App.
        3d 415, 417 (1995) (quoting Haffa v. Haffa, 115 Ill. App. 2d 467, 474 (1969)). YCA’s main
        defense leading up to trial was that it did not voluntarily create the impression of agency—a
        defense which, given that the cab was painted yellow and had the YCA logo on its exterior, is
        implausible without evidence of the ordinances.
¶ 162        Prejudice to YCA was compounded by plaintiffs’ attempts to prohibit any evidence of the
        Code, which was extremely misleading and unfairly strengthened plaintiffs’ case. Without this
        evidence, the inaccurate implication arose that every aspect of the taxicab’s appearance was
        chosen by YCA to cultivate a brand. The jury heard substantial evidence regarding the
        appearance of the taxicab that Ezeagu was driving and about the appearance of taxicabs
        generally. Yet, despite the fact that it is undisputed that the appearance is highly regulated, the
        jury was prevented from hearing evidence that the city controlled any aspect of the taxicab’s
        appearance at all. The evidence, as presented, would have begged the jury to make the
        assumption that every aspect of the appearance of the taxicab was the result of YCA’s
        voluntary actions.
¶ 163        Further strengthening this implication is the fact that here plaintiffs explicitly pursued lines
        of questioning and arguments that conflated aspects of the appearance of the taxicab that were
        chosen by YCA with aspects that were actually required by the city. Knowing that evidence of
        the Code was barred, plaintiffs’ counsel nevertheless asked the owner of the vehicle leading
        questions suggesting that YCA chose the location of the logo, the presence of the phone
        number on its exterior, presence of a top light, to have inspections, to provide training, to
        provide dispatch services, and controlled the vehicles’ cleanliness. Each of these aspects of a
        taxicab’s appearance and its maintenance are dictated by the Code. To the extent that YCA
        also required these things, it was a function of its mandated role of assisting the city by
        ensuring medallion owners comply with the Code. Despite plaintiffs’ counsel’s obvious
        frustration, the owner’s answers that these aspects of the taxicab’s appearance were required
        by the city were completely correct. It is fundamentally unfair to allow plaintiffs to ask
        questions about aspects of the appearance that the Code required, but then prevent YCA from
        explaining that they were mandatory. Moreover, it is apparent that these questions confused

                                                     - 43 -
        the jury. Notably, plaintiff’s counsel’s questions and the owner’s answers prompted a juror to
        ask: “[d]oes the City require that a cabdriver be associated with an affiliate like Flash, Yellow,
        or Carriage *** or is it voluntary?” In accordance with the court’s exclusion of the Code
        regulations, that question went unanswered.
¶ 164        The confusion of what the city required as opposed to what YCA required continued
        during Moberg’s testimony. On direct examination, when asked about taxicabs’ appearance,
        Moberg accurately answered that certain symbols and their location on a taxicab were required
        by the Code. It was clearly challenging for him to adequately answer questions about the
        appearance of taxicabs out of context. Because of the court’s ruling on the motion in limine,
        Moberg was forced to awkwardly avoid any reference to the Code despite the fact that the
        Code dictates many aspects of a taxicab’s appearance. Plaintiffs’ counsel repeatedly objected
        to reference to the Code and many of the objections were sustained. Nevertheless, some of
        answers were not objected to and remained in the record. Consequently, the jury heard
        confusing allusions to the Code without explanations.
¶ 165        Additionally, plaintiffs argued in their closing argument that aspects of the taxicab’s
        appearance, some of which were actually required by the city, were created by YCA to “build
        customer loyalty,” “build market share,” and “attract the revenue.” This argument is
        persuasive to a jury but distorts reality. As discussed above, an affiliation’s market share is
        limited by the Code, and they do not receive money from “fares.” If evidence of the Code had
        been admitted, plaintiffs would not have been able to unfairly strengthen their case by
        inaccurately portraying the extent YCA benefitted from the appearance of the taxicab and
        “branded” itself.
¶ 166        The majority concludes that evidence of the Code would have taken the jury’s attention
        away from YCA’s voluntary conduct. What is clear from the record, however, is that the jury
        was presented with evidence of the taxicab’s appearance that was unquestionably not a result
        of YCA’s voluntary conduct. The only way to clarify what aspects of the taxicab’s appearance
        were results of YCA’s voluntary conduct was to permit YCA to introduce the city’s
        ordinances. The majority also labels evidence of the Code as a red herring and agrees with the
        trial court that it would have taken the jury on an irrelevant “frolic.” I disagree. The extent that
        YCA’s conduct voluntarily created the appearance of agency is no small question and is one
        which the jury is better suited to decide. “Holding out” is the link by which the law deems it
        fair to find an affiliation—with no power to reject a driver or freely terminate a medallion
        owner’s membership (Chicago Municipal Code § 9-112-230(h) (amended Nov. 15, 2000)) and
        that has no actual control over the maintenance or safety of a vehicle—nevertheless
        responsible for accidents that the driver or the vehicle cause.
¶ 167        Thus, the court’s error deprived YCA of the opportunity to meaningfully defend itself.
        With evidence of the ordinances, the element of holding out was no doubt close. Although a
        jury could still find that YCA held itself out as Ezeagu’s apparent principal because it chose a
        specific yellow color and recognized logo, with knowledge of the ordinances, a jury could just
        as reasonably conclude the opposite. The court’s ruling did more than tip the scales in favor of
        plaintiffs—it made any conclusion other than that YCA created the appearance of agency
        impossible.
¶ 168        Finally, it should be noted that by finding evidence of the Code irrelevant, the majority
        effectively imposes strict liability on affiliations for the torts of drivers because without
        knowledge of the Code, the appearance of a taxicab will always be attributed to the affiliation.

                                                     - 44 -
        This result is at odds with our decision in Daniels v. Corrigan, 382 Ill. App. 3d 66 (2008).
        Although Daniels concerned actual agency, the court in that case explained that “simply acting
        in conformity with the Code” alone could not be evidence establishing actual agency. Id. at 78.
        The court made this conclusion, in part, because it is evident that the city did not intend for
        affiliations to be an insurer of all medallion owners. Id. at 73. Yet, by finding that it would be
        too confusing for the jury to differentiate voluntary conduct from Code requirements, that is
        exactly the regime that the majority has created in this case. The jury should have received
        evidence of the Code so that it could properly evaluate YCA’s conduct in context.
¶ 169       In conclusion, allowing plaintiffs to present evidence of the appearance of the taxicab
        without providing the jury with the necessary context to evaluate the appearance was, in my
        view, prejudicial error. Although the Code was relevant to interpreting the evidence and
        arguments presented, the jury only heard the information that supported plaintiffs’ contentions
        and did not hear YCA’s argument that the alleged manifestations of agency were involuntary.
        Evidence pertaining to each element of the claim should have been allowed, not just evidence
        regarding what Marc perceived. My disagreement with the majority rests on my belief that the
        resolution of the question of whether YCA had held itself out as an apparent principal was for
        the jury and not for the court to decide. I do not mean to suggest that admission of the Code
        evidence would have precluded a finding of apparent agency in this case. Without it, however,
        no other finding was possible.
¶ 170       Thus, for all of the foregoing reasons, I dissent.




                                                    - 45 -